Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 1 of 43       PageID #: 14




                            UNITED STATES DISTRICT COURT
                  DISTRICT OF THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

 -----------------------------------x
 UNITED STATES OF AMERICA,

                     Plaintiff,
                                                 Civil Action No. FY
             v.

 OLIN CORPORATION and
 BASF CORPORATION,

                Defendants.
 -----------------------------------x

                     REMEDIAL DESIGN/REMEDIAL ACTION
                             CONSENT DECREE

                        FOR OPERABLE UNIT TWO OF THE

             OLIN CORP. (MCINTOSH PLANT) SUPERFUND SITE
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 2 of 43                                                              PageID #: 15




                                                 TABLE OF CONTENTS
 I.       BACKGROUND ........................................................................................................................ 1
 II.      JURISDICTION ......................................................................................................................... 2
 III.     PARTIES BOUND ..................................................................................................................... 2
 IV.      DEFINITIONS............................................................................................................................ 3
 V.       GENERAL PROVISIONS ......................................................................................................... 6
 VI.      PERFORMANCE OF THE WORK ........................................................................................... 7
 VII.     REMEDY REVIEW ................................................................................................................... 9
 VIII.    PROPERTY REQUIREMENTS ................................................................................................ 9
 IX.      FINANCIAL ASSURANCE .................................................................................................... 14
 X.       PAYMENTS FOR RESPONSE COSTS .................................................................................. 18
 XI.      INDEMNIFICATION AND INSURANCE ............................................................................. 20
 XII.     FORCE MAJEURE .................................................................................................................. 22
 XIII.    DISPUTE RESOLUTION ........................................................................................................ 23
 XIV.     STIPULATED PENALTIES .................................................................................................... 25
 XV.      COVENANTS BY PLAINTIFF ............................................................................................... 27
 XVI.     COVENANTS BY SDs ............................................................................................................ 29
 XVII.    EFFECT OF SETTLEMENT; CONTRIBUTION ................................................................... 30
 XVIII.   ACCESS TO INFORMATION ................................................................................................ 31
 XIX.     RETENTION OF RECORDS................................................................................................... 32
 XX.      NOTICES AND SUBMISSIONS............................................................................................. 33
 XXI.     RETENTION OF JURISDICTION .......................................................................................... 35
 XXII.    APPENDICES .......................................................................................................................... 35
 XXIII.   MODIFICATION ..................................................................................................................... 36
 XXIV.    LODGING AND OPPORTUNITY FOR PUBLIC COMMENT............................................. 36
 XXV.     SIGNATORIES/SERVICE....................................................................................................... 36
 XXVI.    FINAL JUDGMENT ................................................................................................................ 37




                                                                      ii
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 3 of 43                        PageID #: 16




                                     I.      BACKGROUND
        A.      The United States of America (“United States”), on behalf of the Administrator of
 the United States Environmental Protection Agency (EPA), filed a complaint in this matter
 pursuant to Sections 106 and 107 of the Comprehensive Environmental Response,
 Compensation, and Liability Act (CERCLA), 42 U.S.C. §§ 9606 and 9607.
         B.     The United States in its complaint seeks, inter alia: (1) reimbursement of costs
 incurred by EPA and the Department of Justice (DOJ) for response actions at the Olin McIntosh
 Superfund Site in McIntosh, Alabama (“Site”), together with accrued interest; and
 (2) performance of response actions by the defendants for Operable Unit 2 (OU2) of the Site
 consistent with the National Contingency Plan, 40 C.F.R. Part 300 (NCP).
         C.      In accordance with the NCP and Section 121(f)(1)(F) of CERCLA, 42 U.S.C.
 § 9621(f)(1)(F), EPA notified the State of Alabama (the “State”) on September 17, 2014, and
 again on June 12, 2019, of negotiations with potentially responsible parties (PRPs) regarding the
 implementation of the remedial design and remedial action (RD/RA) for OU2 of the Site, and
 EPA has provided the State with an opportunity to participate in such negotiations and to be a
 party to this Consent Decree (CD).
         D.      In accordance with Section 122(j)(1) of CERCLA, 42 U.S.C. § 9622(j)(1), EPA
 notified the United States Fish and Wildlife Service (USFWS), and National Oceanic and
 Atmospheric Administration (NOAA) on September 17, 2014, and again on July 2, 2019, of
 negotiations with PRPs regarding the release of hazardous substances that may have resulted in
 injury to the natural resources under federal trusteeship and encouraged the trustee(s) to
 participate in the negotiation of this CD.
         E.     The defendants that have entered into this CD (“Settling Defendants” or “SDs”)
 do not admit any liability to Plaintiff arising out of the transactions or occurrences alleged in the
 complaint, nor do they acknowledge that the release or threatened release of hazardous
 substances at or from the Site constitutes an imminent and substantial endangerment to the public
 health or welfare or the environment.
        F.      Pursuant to Section 105 of CERCLA, 42 U.S.C. § 9605, EPA placed the Site on
 the National Priorities List (NPL), set forth at 40 C.F.R. Part 300, Appendix B, by publication in
 the Federal Register on September 21, 1984, 49 Fed. Reg. 37070, 37088.
          G.     In response to a release or a substantial threat of a release of hazardous substances
 at or from the Site, Olin Corporation commenced in 1990, a Remedial Investigation and
 Feasibility Study (“RI/FS”) for the Site pursuant to 40 C.F.R. § 300.430.
        H.     Olin Corporation completed a Remedial Investigation (RI) Report in November
 2011 and a Feasibility Study (FS) Report in October 2012.
         I.      Pursuant to Section 117 of CERCLA, 42 U.S.C. § 9617, EPA published a notice
 of availability of the above-referenced documents and the announcements of a public meeting
 date were published in May 2013 in major local newspapers of general circulation. EPA
 provided an opportunity for written and oral comments from the public on the proposed plan for
 remedial action. A copy of the transcript of the public meeting is available to the public as part of

                                                  1
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 4 of 43                       PageID #: 17




 the administrative record upon which the Regional Administrator, EPA Region 4, based the
 selection of the response action.
         K.      The decision by EPA on the remedial action to be implemented at the Site is
 embodied in a final Record of Decision (ROD) for OU2, executed on April 23, 2014, on which
 the State has given its concurrence. The ROD includes a responsiveness summary to the public
 comments. Notice of the final plan was published in accordance with Section 117(b) of
 CERCLA, 42 U.S.C. § 9617(b).
         L.    Based on the information presently available to EPA and the State, EPA believes
 that the Work will be properly and promptly conducted by Settling Defendants if conducted in
 accordance with this CD and its appendices.
         M.      Solely for the purposes of Section 113(j) of CERCLA, 42 U.S.C. § 9613(j), the
 remedy set forth in the ROD and the Work to be performed by Settling Defendants shall
 constitute a response action taken or ordered by the President for which judicial review shall be
 limited to the administrative record.
         N.      The Parties recognize, and the Court by entering this CD finds, that this CD has
 been negotiated by the Parties in good faith and implementation of this CD will expedite the
 cleanup of the Site and will avoid prolonged and complicated litigation between the Parties, and
 that this CD is fair, reasonable, and in the public interest.
        NOW, THEREFORE, it is hereby Ordered, Adjudged, and Decreed:
                                     II.    JURISDICTION
         1.       This Court has jurisdiction over the subject matter of this action pursuant to
 28 U.S.C. §§ 1331 and 1345, and 42 U.S.C. §§ 9606, 9607, and 9613(b). This Court also has
 personal jurisdiction over SDs. Solely for the purposes of this CD and the underlying complaint,
 SDs waive all objections and defenses that they may have to jurisdiction of the Court or to venue
 in this District. SDs shall not challenge the terms of this CD or this Court’s jurisdiction to enter
 and enforce this CD.
                                   III.    PARTIES BOUND
         2.      This CD is binding upon the United States and upon SDs and their successors and
 assigns. Any change in ownership or corporate or other legal status of a SD including, but not
 limited to, any transfer of assets or real or personal property, shall in no way alter such SDs’
 responsibilities under this CD.
         3.      SDs shall provide a copy of this CD to each contractor hired to perform the Work
 and to each person representing any SD with respect to the Site or the Work, and shall condition
 all contracts entered into hereunder upon performance of the Work in conformity with the terms
 of this CD. SDs or their contractors shall provide written notice of the CD to all subcontractors
 hired to perform any portion of the Work. SDs shall nonetheless be responsible for ensuring that
 their contractors and subcontractors perform the Work in accordance with the terms of this CD.
 With regard to the activities undertaken pursuant to this CD, each contractor and subcontractor
 shall be deemed to be in a contractual relationship with SDs within the meaning of
 Section 107(b)(3) of CERCLA, 42 U.S.C. § 9607(b)(3).

                                                  2
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 5 of 43                      PageID #: 18




                                     IV.     DEFINITIONS
        4.       Unless otherwise expressly provided in this CD, terms used in this CD that are
 defined in CERCLA or in regulations promulgated under CERCLA shall have the meaning
 assigned to them in CERCLA or in such regulations. Whenever terms listed below are used in
 this CD or its appendices, the following definitions shall apply solely for purposes of this CD:
        “ADEM” shall mean the Alabama Department of Environmental Management and any
 successor departments or agencies of the State of Alabama.
         “Affected Property” shall mean all real property at the Site and any other real property
 where EPA determines, at any time, that access, land, water, or other resource use restrictions,
 and/or Institutional Controls are needed to implement the Remedial Action, including, but not
 limited to, the property owned by Settling Defendant, Olin Corporation located at 1638 Industrial
 Road, McIntosh, Washington County, Alabama.
         “CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
 Liability Act, as amended, 42 U.S.C. §§ 9601-9675.
         “Consent Decree” or “CD” shall mean this consent decree and all appendices attached
 hereto (listed in Section XXII). In the event of conflict between this CD and any appendix, this
 CD shall control.
         “Day” or “day” shall mean a calendar day. In computing any period of time under this
 CD, where the last day would fall on a Saturday, Sunday, or federal or State holiday, the period
 shall run until the close of business of the next working day.
        “DOJ” shall mean the United States Department of Justice and its successor departments,
 agencies, or instrumentalities.
        “Effective Date” shall mean the date upon which the approval of this CD is recorded on
 the Court’s docket.
        “EPA” shall mean the United States Environmental Protection Agency and its successor
 departments, agencies, or instrumentalities.
         “EPA Hazardous Substance Superfund” shall mean the Hazardous Substance Superfund
 established by the Internal Revenue Code, 26 U.S.C. § 9507.
         “Future Oversight Costs” shall mean that portion of Future Response Costs that EPA
 incurs in monitoring and supervising SDs’ Performance of the Work to determine whether such
 performance is consistent with the requirements of this CD, including costs incurred in reviewing
 deliverables submitted pursuant to this CD, as well as costs incurred in overseeing
 implementation of the Work; however, Future Oversight Costs do not include, inter alia: the
 costs incurred by the United States pursuant to ¶ 11 (Emergencies and Releases), Section VII
 (Remedy Review), Section VIII (Property Requirements), and ¶ 30 (Access to Financial
 Assurance), or the costs incurred by the United States in enforcing this CD, including all costs
 incurred pursuant to Section XIII (Dispute Resolution), and all litigation costs.
         “Future Response Costs” shall mean all costs, including, but not limited to, direct and
 indirect costs, that the United States incurs in reviewing or developing deliverables submitted

                                                  3
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 6 of 43                       PageID #: 19




 pursuant to this CD, in overseeing implementation of the Work, or otherwise implementing,
 overseeing, or enforcing this CD, including, but not limited to, payroll costs, contractor costs,
 travel costs, laboratory costs, the costs incurred pursuant to ¶ 11 (Emergencies and Releases),
 ¶ 12 (Community Involvement) (including the costs of any technical assistance grant under
 Section 117(e) of CERCLA, 42 U.S.C. § 9617(e)), ¶ 30 (Access to Financial Assurance),
 Section VII (Remedy Review), Section VIII (Property Requirements) (including the cost of
 attorney time and any monies paid to secure or enforce access or land, water, or other resource
 use restrictions and/or to secure, implement, monitor, maintain, or enforce Institutional Controls
 including the amount of just compensation), and Section XIII (Dispute Resolution), and all
 litigation costs. Future Response Costs shall also include all Interim Response Costs, and all
 Interest on those Past Response Costs SDs have agreed to pay under this CD that has accrued
 pursuant to 42 U.S.C. § 9607(a) during the period from June 19, 2018 to the Effective Date.
         “Institutional Controls” or “ICs” shall mean Proprietary Controls and state or local laws,
 regulations, ordinances, zoning restrictions, or other governmental controls or notices that:
 (a) limit land, water, or other resource use to minimize the potential for human exposure to
 Waste Material at or in connection with the Site; (b) limit land, water, or other resource use to
 implement, ensure non-interference with, or ensure the protectiveness of the RA; and/or
 (c) provide information intended to modify or guide human behavior at or in connection with the
 Site.
         “Interim Response Costs” shall mean all costs, including, but not limited to, direct and
 indirect costs, (a) paid by the United States in connection with the Site between June 19, 2018
 and the Effective Date, or (b) incurred prior to the Effective Date but paid after that date.
         “Interest” shall mean interest at the rate specified for interest on investments of the EPA
 Hazardous Substance Superfund, compounded annually on October 1 of each year, in accordance
 with 42 U.S.C. § 9607(a). The applicable rate of interest shall be the rate in effect at the time the
 interest accrues. The rate of interest is subject to change on October 1 of each year. Rates are
 available online at https://www.epa.gov/superfund/superfund-interest-rates.
        “National Contingency Plan” or “NCP” shall mean the National Oil and Hazardous
 Substances Pollution Contingency Plan promulgated pursuant to Section 105 of CERCLA,
 42 U.S.C. § 9605, codified at 40 C.F.R. Part 300, and any amendments thereto.


       “Olin McIntosh OU2 Special Account” shall mean the special account, within the EPA
 Hazardous Substance Superfund, established for the Site by EPA pursuant to Section 122(b)(3)
 of CERCLA, 42 U.S.C. § 9622(b)(3).
         “Operable Unit 2” or “OU2” shall mean that operable unit of the Site (as defined below),
 consisting of the Olin Basin located east of the main Olin plant area and adjacent to the
 Tombigbee River, a floodplain and a wastewater ditch leading to the Basin. OU2 consists of
 approximately 220 acres of open ponded water and seasonally flooded wetland. Under base
 water flow (non-flooded stage) conditions, the open water portion of OU2 consists of the 76 acre
 Olin Basin (the Basin), and the 4 acre Round Pond. Olin Basin and Round Pond drain into the
 Tombigbee River through an inlet channel at the south end of the Basin. OU2 also includes a
 wastewater ditch (about 6,000 linear feet) that extends from the main plant to the Basin. This

                                                  4
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 7 of 43                      PageID #: 20




 ditch formerly discharged into the southwest corner of the Basin, but currently discharges into
 the inlet channel to the Tombigbee River. The location of OU2 is shown on Appendix D.
        “Operation and Maintenance” or “O&M” shall mean all activities required to operate,
 maintain, and monitor the effectiveness of the RA as specified in the SOW or any EPA-approved
 O&M Plan.
         “Owner SD” shall mean any SD that owns or controls any Affected Property, including
 Olin Corporation. The clause “Owner SD’s Affected Property” means Affected Property owned
 or controlled by Owner SD.
        “Paragraph” or “¶” shall mean a portion of this CD identified by an Arabic numeral or an
 upper or lower case letter.
        “Parties” shall mean the United States and SDs.
         “Past Response Costs” shall mean all costs, including, but not limited to, direct and
 indirect costs, that the United States paid at or in connection with Operable Unit 2 through June
 19, 2018 plus Interest on all such costs that has accrued pursuant to 42 U.S.C. § 9607(a) through
 such date.
        “Performance Standards” or “PS” shall mean the cleanup levels and other measures of
 achievement of the remedial action objectives, as set forth in the ROD.
        “Plaintiff” shall mean the United States.
         “Proprietary Controls” shall mean easements or covenants running with the land that (a)
 limit land, water, or other resource use and/or provide access rights and (b) are created pursuant
 to common law or statutory law by an instrument that is recorded in the appropriate land records
 office.
         “RCRA” shall mean the Solid Waste Disposal Act, as amended, 42 U.S.C. §§ 6901-6992
 (also known as the Resource Conservation and Recovery Act).
       “Record of Decision” or “ROD” shall mean the EPA Record of Decision relating to the
 Operable Unit 2 at the Site signed on April 23, 2014, by the Regional Administrator, EPA
 Region 4, or his/her delegate, and all attachments thereto. The ROD is attached as Appendix A.
        “Remedial Action” or “RA” shall mean the remedial action selected in the ROD.
        “Remedial Design” or “RD” shall mean those activities to be undertaken by SDs to
 develop final plans and specifications for the RA as stated in the SOW.
        “Section” shall mean a portion of this CD identified by a Roman numeral.
        “Settling Defendants” or “SDs” shall mean Olin Corporation and BASF Corporation.
         “Site” shall mean the Olin McIntosh Superfund Site, currently divided into two operable
 units, encompassing approximately 1,500 acres, located at 1638 Industrial Road, in McIntosh,
 Washington County, Alabama, and depicted generally on the map attached as Appendix C.
        “State” shall mean the State of Alabama.

                                                    5
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 8 of 43                       PageID #: 21




        “Statement of Work” or “SOW” shall mean the document describing the activities SDs
 must perform to implement the RD, the RA, and O&M regarding OU2 which is attached as
 Appendix B.
        “Supervising Contractor” shall mean the principal contractor retained by SDs to
 supervise and direct the implementation of the Work under this CD.
         “Transfer” shall mean to sell, assign, convey, lease, mortgage, or grant a security interest
 in, or where used as a noun, a sale, assignment, conveyance, or other disposition of any interest
 by operation of law or otherwise.
         “United States” shall mean the United States of America and each department, agency,
 and instrumentality of the United States, including EPA, and any federal natural resource trustee.
        “Waste Material” shall mean (1) any “hazardous substance” under Section 101(14) of
 CERCLA, 42 U.S.C. § 9601(14); (2) any pollutant or contaminant under Section 101(33) of
 CERCLA, 42 U.S.C. § 9601(33); (3) any “solid waste” under Section 1004(27) of RCRA,
 42 U.S.C. § 6903(27); and (4) any “hazardous waste” under Alabama’s ADEM Admin. Code
 Chapter 335-14-2.
       “Work” shall mean all activities and obligations SDs are required to perform under this
 CD, except the activities required under Section XIX (Retention of Records).
                               V.      GENERAL PROVISIONS
         5.      Objectives of the Parties. The objectives of the Parties in entering into this CD
 are to protect public health or welfare or the environment at the Site by the design and
 implementation of response actions at Operable Unit Two by SDs, to pay response costs of
 Plaintiff, and to resolve the claims of Plaintiff against SDs as provided in this CD.
        6.      Commitments by SDs
 a.     SDs shall finance and perform the Work in accordance with this CD and all deliverables
 developed by SDs and approved or modified by EPA pursuant to this CD. SDs shall pay the
 United States for its response costs as provided in this CD.
 b.     SDs’ obligations to finance and perform the Work, including obligations to pay amounts
 due under this CD, are joint and several. In the event of the insolvency of any SD or the failure
 by any SD to implement any requirement of this CD, the remaining SD shall complete all such
 requirements.
        7.      Compliance with Applicable Law. Nothing in this CD limits SDs’ obligations to
 comply with the requirements of all applicable federal and state laws and regulations. SDs must
 also comply with all applicable or relevant and appropriate requirements of all federal and state
 environmental laws as set forth in the ROD and the SOW. The activities conducted pursuant to
 this CD, if approved by EPA, shall be deemed to be consistent with the NCP as provided in
 Section 300.700(c)(3)(ii) of the NCP.
        8.      Permits



                                                  6
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 9 of 43                      PageID #: 22




 a.       As provided in Section 121(e) of CERCLA, 42 U.S.C. § 9621(e), and Section 300.400(e)
 of the NCP, no permit shall be required for any portion of the Work conducted entirely on-site
 (i.e., within the areal extent of contamination or in very close proximity to the contamination and
 necessary for implementation of the Work). Where any portion of the Work that is not on-site
 requires a federal or state permit or approval, SDs shall submit timely and complete applications
 and take all other actions necessary to obtain all such permits or approvals.
 b.      SDs may seek relief under the provisions of Section XII (Force Majeure) for any delay in
 the performance of the Work resulting from a failure to obtain, or a delay in obtaining, any
 permit or approval referenced in ¶ 8.a and required for the Work, provided that they have
 submitted timely and complete applications and taken all other actions necessary to obtain all
 such permits or approvals.
 c.      This CD is not, and shall not be construed to be, a permit issued pursuant to any federal
 or state statute or regulation.
                         VI.     PERFORMANCE OF THE WORK
        9.      Coordination and Supervision
 a.     Project Coordinator
                      (1)      SDs’ Project Coordinator must have sufficient technical expertise to
               coordinate the Work. SDs’ Project Coordinator may not be an attorney
               representing any SD in this matter and may not act as the Supervising Contractor.
               SDs’ Project Coordinator may assign other representatives, including other
               contractors, to assist in coordinating the Work.
                       (2)    EPA shall designate and notify the SDs of EPA’s Project
               Coordinator and Alternate Project Coordinator. EPA may designate other
               representatives, which may include its employees, contractors and/or consultants,
               to oversee the Work. EPA’s Project Coordinator/Alternate Project Coordinator will
               have the same authority as a remedial project manager and/or an on-scene
               coordinator, as described in the NCP. This includes the authority to halt the Work
               and/or to conduct or direct any necessary response action when he or she
               determines that conditions at the Site constitute an emergency or may present an
               immediate threat to public health or welfare or the environment due to a release or
               threatened release of Waste Material.
                       (3)     The State shall designate and notify EPA and the SDs of its Project
               Coordinators and Alternate Project Coordinators. The State may designate other
               representatives, including its employees, contractors and/or consultants to oversee
               the Work. For any meetings and inspections in which EPA’s Project Coordinator
               participates, the State’s Project Coordinator also may participate. SDs shall notify
               the State reasonably in advance of any such meetings or inspections.
                     (4)      SDs’ Project Coordinator shall meet with EPA’s Project
               Coordinator at least monthly, or as otherwise requested by EPA.



                                                  7
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 10 of 43                       PageID #: 23




  b.     Supervising Contractor. SDs’ proposed Supervising Contractor must have sufficient
   technical expertise to supervise the Work and a quality assurance system that complies with
   ANSI/ASQC E4-2004, Quality Systems for Environmental Data and Technology Programs:
   Requirements with Guidance for Use (American National Standard).
  c.     Procedures for Disapproval/Notice to Proceed
                        (1)     SDs shall designate, and notify EPA, within 10 days after the
                Effective Date, of the name[s], title[s], contact information, and qualifications of
                the SDs’ proposed Project Coordinator and Supervising Contractor, whose
                qualifications shall be subject to EPA’s review for verification based on objective
                assessment criteria (e.g., experience, capacity, technical expertise) and do not have
                a conflict of interest with respect to the project.
                        (2)      EPA, after a reasonable opportunity for review and comment by the
                State, shall issue notices of disapproval and/or authorizations to proceed regarding
                the proposed Project Coordinator and Supervising Contractor, as applicable. If
                EPA issues a notice of disapproval, SDs shall, within 30 days, submit to EPA a list
                of supplemental proposed Project Coordinators and/or Supervising Contractors, as
                applicable, including a description of the qualifications of each. EPA shall issue a
                notice of disapproval or authorization to proceed regarding each supplemental
                proposed coordinator and/or contractor. SDs may select any coordinator/contractor
                covered by an authorization to proceed and shall, within 21 days, notify EPA of
                SDs’ selection.
                       (3)     SDs may change their Project Coordinator and/or Supervising
                Contractor, as applicable, by following the procedures of ¶¶ 9.c(1) and 9.c(2).
         10.     Performance of Work in Accordance with SOW. SDs shall: (a) develop the
  RD; (b) perform the RA; and (c) operate, maintain, and monitor the effectiveness of the RA; all
  in accordance with the SOW and all EPA-approved, conditionally-approved, or modified
  deliverables as required by the SOW. All deliverables required to be submitted for approval
  under the CD or SOW shall be subject to approval by EPA in accordance with ¶ 6.6 (Approval of
  Deliverables) of the SOW.
          11.     Emergencies and Releases. SDs shall comply with the emergency and release
  response and reporting requirements under ¶ 4.4 (Emergency Response and Reporting) of the
  SOW. Subject to Section XV (Covenants by Plaintiff), nothing in this CD, including ¶ 4.4 of the
  SOW, limits any authority of Plaintiff: (a) to take all appropriate action to protect human health
  and the environment or to prevent, abate, respond to, or minimize an actual or threatened release
  of Waste Material on, at, or from the Site, or (b) to direct or order such action, or seek an order
  from the Court, to protect human health and the environment or to prevent, abate, respond to, or
  minimize an actual or threatened release of Waste Material on, at, or from the Site. If, due to
  SDs’ failure to take appropriate response action under ¶ 4.4 of the SOW, EPA or, as appropriate,
  the State takes such action instead, SDs shall reimburse EPA under Section X (Payments for
  Response Costs) for all costs of the response action.
         12.    Community Involvement. If requested by EPA, SDs shall conduct community
  involvement activities under EPA’s oversight as provided for in, and in accordance with,

                                                   8
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 11 of 43                      PageID #: 24




  Section 2 (Community Involvement) of the SOW. Such activities may include, but are not
  limited to, designation of a Community Involvement Coordinator and implementation of a
  technical assistance plan. Costs incurred by the United States under this Section constitute Future
  Response Costs to be reimbursed under Section X (Payments for Response Costs).
         13.     Modification of SOW or Related Deliverables
  a.     If EPA determines that it is necessary to modify the work specified in the SOW and/or in
  deliverables developed under the SOW in order to achieve and/or maintain the Performance
  Standards or to carry out and maintain the effectiveness of the RA, and such modification is
  consistent with the Scope of the Remedy set forth in ¶ 1.3 of the SOW, then EPA may notify
  SDs of such modification. If SDs object to the modification they may, within 30 days after
  EPA’s notification, seek dispute resolution under Section XIII.
  b.      The SOW and/or related work plans shall be modified: (1) in accordance with the
  modification issued by EPA; or (2) if SDs invoke dispute resolution, in accordance with the final
  resolution of the dispute. The modification shall be incorporated into and enforceable under this
  CD, and SDs shall implement all work required by such modification. SDs shall incorporate the
  modification into the deliverable required under the SOW, as appropriate.
  c.     Nothing in this Paragraph shall be construed to limit EPA’s authority to require
  performance of further response actions as otherwise provided in this CD.
          14.    Nothing in this CD, the SOW, or any deliverable required under the SOW
  constitutes a warranty or representation of any kind by Plaintiff that compliance with the work
  requirements set forth in the SOW or related deliverables will achieve the Performance
  Standards.
                                   VII.    REMEDY REVIEW
          15.     Periodic Review. SDs shall conduct, in accordance with ¶ 4.8 (Periodic Review
  Support Plan) of the SOW, studies and investigations to support EPA’s reviews under
  Section 121(c) of CERCLA, 42 U.S.C. § 9621(c), and applicable regulations, of whether the RA
  is protective of human health and the environment.
          16.    EPA Selection of Further Response Actions. If EPA determines, at any time,
  that the RA is not protective of human health and the environment, EPA may select further
  response actions for the Site in accordance with the requirements of CERCLA and the NCP.
         17.     Opportunity to Comment. SDs and, if required by Sections 113(k)(2) or 117 of
  CERCLA, 42 U.S.C. § 9613(k)(2) or 9617, the public, will be provided with an opportunity to
  comment on any further response actions proposed by EPA as a result of the review conducted
  pursuant to Section 121(c) of CERCLA and to submit written comments for the record during
  the comment period.
                            VIII. PROPERTY REQUIREMENTS
          18.   Agreements Regarding Access and Non-Interference. SDs shall, with respect
  to any Non-Settling Owner’s Affected Property, use best efforts to secure from such Non-
  Settling Owner an agreement, enforceable by SDs and by Plaintiff, providing that such Non-

                                                  9
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 12 of 43                        PageID #: 25




  Settling Owner , and Owner SD shall, with respect to Owner SD’s Affected Property: (i) provide
  Plaintiff and the other SDs, and their representatives, contractors, and subcontractors with access
  at all reasonable times to such Affected Property to conduct any activity regarding the CD,
  including those listed in ¶ 18.a (Access Requirements); and (ii) refrain from using such Affected
  Property in any manner that EPA determines will pose an unacceptable risk to human health or
  to the environment due to exposure to Waste Material, or interfere with or adversely affect the
  implementation, integrity, or protectiveness of the Remedial Action, including the restrictions
  listed in ¶ 18.b (Land, Water, or Other Resource Use Restrictions). SDs shall provide a copy of
  such access and use restriction agreement(s) to EPA.
  a.     Access Requirements. The following is a list of activities for which access is required
  regarding the Affected Property:
                        (1)    Monitoring the Work;
                        (2)    Verifying any data or information submitted to the United States [or
                the State];
                        (3)    Conducting investigations regarding contamination at or near the
                Site;
                        (4)    Obtaining samples;
                       (5)     Assessing the need for, planning, or implementing additional
                response actions at or near the Site;
                        (6)     Assessing implementation of quality assurance and quality control
                practices as defined in the approved construction quality assurance quality control
                plan as provided in the SOW;
                      (7)   Implementing the Work pursuant to the conditions set forth in ¶ 66
                (Work Takeover);
                       (8)    Inspecting and copying records, operating logs, contracts, or other
                documents maintained or generated by SDs or their agents, consistent with Section
                XVIII (Access to Information);
                        (9)    Assessing SDs’ compliance with the CD;
                        (10) Determining whether the Affected Property is being used in a
                manner that is prohibited or restricted, or that may need to be prohibited or
                restricted under the CD; and
                       (11) Implementing, monitoring, maintaining, reporting on, and enforcing
                any land, water, or other resource use restrictions and Institutional Controls.
  b.      Land, Water, or Other Resource Use Restrictions. The following is a list of land,
  water, or other resource use restrictions applicable to the Affected Property all of which are
  subject to the Access Requirements provided in Paragraph 18.a:
                        (1)    Prohibiting activities that could interfere with the RA;


                                                  10
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 13 of 43                          PageID #: 26




                        (2)     Prohibiting use of contaminated groundwater and surface water;
                       (3)     Prohibiting activities that could result in exposure to contaminants
                in subsurface soils, surface water, and groundwater;
                        (4)     Prohibiting consumption of fish from the Site;
                       (5)     Ensuring that any new structures on the Site will not be constructed
                in a manner that could interfere with the RA.
                       (6)    Activities that would disturb or otherwise compromise the Sand
                Cover currently in place on the Affected Property are prohibited.
           19.     Proprietary Controls. SDs shall, with respect to any Non-Settling Owner’s
  Affected Property, use best efforts to secure Non-Settling Owner’s cooperation in executing and
  recording , and Owner SD shall, with respect to Owner SD’s Affected Property, execute and
  record, in accordance with the procedures of this ¶ 19, Proprietary Controls that: (i) grant a right
  of access to conduct any activity regarding the CD, including those activities listed in ¶ 18.a
  (Access Requirements); and (ii) grant the right to enforce the land, water, or other resource use
  restrictions set forth in ¶ 18.b (Land, Water, or Other Resource Use Restrictions).
  a.      Grantees. The Proprietary Controls must be granted to one or more of the following
  persons and their representatives, as determined by the EPA: the United States, the State, SDs,
  and other appropriate grantees. Proprietary Controls in the nature of a Uniform Environmental
  Covenants Act (UECA) document granted to persons other than the United States must include a
  designation that the EPA (and/or the State as appropriate) is either an “agency” or a party
  expressly granted the right of access and the right to enforce the covenants allowing EPA and/or
  the State to maintain the right to enforce the Proprietary Controls without acquiring an interest in
  real property.
  b.     Initial Title Evidence. SDs shall, within 45 days after the Effective Date:
                        (1)      Record Title Evidence. Submit to EPA a title insurance
                commitment or other title evidence acceptable to EPA that: (i) names the proposed
                insured or the party in whose favor the title evidence runs, or the party who will
                hold the real estate interest, or if that party is uncertain, names the United States,
                the State, the SD, or “To Be Determined;” (ii) covers the Affected Property that is
                to be encumbered; (iii) demonstrates that the person or entity that will execute and
                record the Proprietary Controls is the owner of such Affected Property;
                (iv) identifies all record matters that affect title to the Affected Property, including
                all prior liens, claims, rights (such as easements), mortgages, and other
                encumbrances (collectively, “Prior Encumbrances”); and (v) includes complete,
                legible copies of such Prior Encumbrances; and
                        (2)     Non-Record Title Evidence. Submit to EPA a report of the results
                of an investigation, including a physical inspection of the Affected Property, which
                identifies non-record matters that could affect the title, such as unrecorded leases
                or encroachments.
  c.     Release or Subordination of Prior Liens, Claims, and Encumbrances

                                                   11
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 14 of 43                    PageID #: 27




                    (1)     SDs shall secure the release, subordination, modification, or
            relocation of all Prior Encumbrances on the title to the Affected Property revealed
            by the title evidence or otherwise known to any SD, unless EPA waives this
            requirement as provided under ¶¶ 19.c(2)-(4).
                    (2)    SDs may, by the deadline under ¶ 19.b (Initial Title Evidence),
            submit an initial request for waiver of the requirements of ¶ 19.c(1) regarding one
            or more Prior Encumbrances, on the grounds that such Prior Encumbrances cannot
            defeat or adversely affect the rights to be granted by the Proprietary Controls and
            cannot interfere with the remedy or result in unacceptable exposure to Waste
            Material.
                     (3)    SDs may, within 90 days after the Effective Date, or if an initial
            waiver request has been filed, within 45 days after EPA’s determination on the
            initial waiver request, submit a final request for a waiver of the requirements of
            ¶ 19.c(1) regarding any particular Prior Encumbrance on the grounds that SDs
            could not obtain the release, subordination, modification, or relocation of such
            Prior Encumbrance despite best efforts.
                   (4)     The initial and final waiver requests must include supporting
            evidence including descriptions of and copies of the Prior Encumbrances and maps
            showing areas affected by the Prior Encumbrances. The final waiver request also
            must include evidence of efforts made to secure release, subordination,
            modification, or relocation of the Prior Encumbrances.
  d.   Update to Title Evidence and Recording of Proprietary Controls
                    (1)     SDs shall submit all draft Proprietary Controls and draft instruments
            addressing Prior Encumbrances to EPA for review and approval within 180 days
            after the Effective Date; or if an initial waiver request has been filed, within 135
            days after EPA’s determination on the initial waiver request, or if a final waiver
            request has been filed, within 90 days after EPA’s determination on the final
            waiver request. The Proprietary Controls must be in substantially the form attached
            hereto as Appendix E.
                    (2)      Upon EPA’s approval of the proposed Proprietary Controls and
            instruments addressing Prior Encumbrances, SDs shall, within 30 days, update the
            original title insurance commitment (or other evidence of title acceptable to EPA)
            under ¶ 19.b (Initial Title Evidence). If the updated title examination indicates that
            no liens, claims, rights, or encumbrances have been recorded since the effective
            date of the original commitment (or other title evidence), SDs shall secure the
            immediate recordation of the Proprietary Controls and instruments addressing
            Prior Encumbrances in the appropriate land records. Otherwise, SDs shall secure
            the release, subordination, modification, or relocation under ¶ 19.c(1), or the
            waiver under ¶¶ 19.c(2)-(4), regarding any newly-discovered liens, claims, rights,
            and encumbrances, prior to recording the Proprietary Controls and instruments
            addressing Prior Encumbrances.



                                              12
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 15 of 43                             PageID #: 28




                         (3)      If SDs submitted a title insurance commitment under ¶ 19.b(1)
                 (Record Title Evidence), then upon the recording of the Proprietary Controls and
                 instruments addressing Prior Encumbrances, SDs shall obtain a title insurance
                 policy that: (i) is consistent with the original title insurance commitment; (ii) is for
                 $100,000 or other amount approved by EPA; (iii) is issued to the United States,
                 SDs, or other person approved by EPA; and (iv) is issued on a current American
                 Land Title Association (ALTA) form or other form approved by EPA.
                          (4)    SDs shall, within 30 days after recording the Proprietary Controls
                 and instruments addressing Prior Encumbrances, or such other deadline approved
                 by EPA, provide to the United States and to all grantees of the Proprietary
                 Controls: (i) certified copies of the recorded Proprietary Controls and instruments
                 addressing Prior Encumbrances showing the clerk’s recording stamps; and (ii) the
                 title insurance policy(ies) or other approved form of updated title evidence dated as
                 of the date of recording of the Proprietary Controls and instruments.
  e.     SDs shall monitor, maintain, enforce, and annually report on all Proprietary Controls
  required under this CD.
  f.     Owner SD shall not Transfer its Affected Property unless it has executed and recorded all
  Proprietary Controls and instruments addressing Prior Encumbrances regarding such Affected
  Property in accordance with this Paragraph.
          20.       Best Efforts. As used in this Section, “best efforts” means the efforts that a
  reasonable person in the position of SDs would use so as to achieve the goal in a timely manner,
  including the cost of employing professional assistance and the payment of reasonable sums of
  money to secure access and/or use restriction agreements, Proprietary Controls, releases,
  subordinations, modifications, or relocations of Prior Encumbrances that affect the title to the
  Affected Property, as applicable. If SDs are unable to accomplish what is required through “best
  efforts” in a timely manner, they shall notify the EPA, and include a description of the steps
  taken to comply with the requirements. If the United States deems it appropriate, it may assist
  SDs, or take independent action, in obtaining such access and/or use restrictions, Proprietary
  Controls, releases, subordinations, modifications, or relocations of Prior Encumbrances that
  affect the title to the Affected Property, as applicable. All costs incurred by the United States in
  providing such assistance or taking such action, including the cost of attorney time and the
  amount of monetary consideration or just compensation paid, constitute Future Response Costs
  to be reimbursed under Section X (Payments for Response Costs).
           21.     If EPA determines in a decision document prepared in accordance with the NCP
  that Institutional Controls in the form of state or local laws, regulations, ordinances, zoning
  restrictions, or other governmental controls or notices are needed, SDs shall cooperate with
  EPA’s efforts to secure and ensure compliance with such Institutional Controls.
          22.     Notice to Successors-in-Title
  a.      Owner SD shall, within 30 days after the Effective Date, submit for EPA approval a
  notice to be filed regarding Owner SD’s Affected Property in the appropriate land records. The
  notice must: (1) include a proper legal description of the Affected Property; (2) provide notice to
  all successors-in-title: (i) that the Affected Property is part of, or related to, the Site; (ii) that EPA

                                                     13
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 16 of 43                         PageID #: 29




  has selected a remedy for the Site; and (iii) that potentially responsible parties have entered into a
  CD requiring implementation of such remedy; and (3) identify the U.S. District Court in which
  the CD was filed, the name and civil action number of this case, and the date the CD was entered
  by the Court. Owner SD shall record the notice within 15 days after EPA’s approval of the notice
  and submit to EPA, within 15 days thereafter, a certified copy of the recorded notice.
  b.     Owner SD shall, prior to entering into a contract to Transfer Owner SD’s Affected
  Property, or 60 days prior to Transferring Owner SD’s Affected Property, whichever is earlier:
                        (1)     Notify the proposed transferee that EPA has selected a remedy
                regarding the Site, that potentially responsible parties have entered into a Consent
                Decree requiring implementation of such remedy, and that the United States
                District Court has entered the CD (identifying the name and civil action number of
                this case and the date the CD was entered by the Court); and
                        (2)    Notify EPA and the State of the name and address of the proposed
                transferee and provide EPA and the State with a copy of the notice that it provided
                to the proposed transferee.
         23.      In the event of any Transfer of the Affected Property, unless the United States
  otherwise consents in writing, SDs shall continue to comply with their obligations under the CD,
  including their obligation to secure access and ensure compliance with any land, water, or other
  resource use restrictions regarding the Affected Property and to implement, maintain, monitor,
  and report on Institutional Controls.
           24.    Notwithstanding any provision of the CD, Plaintiff retains all of its access
  authorities and rights, as well as all of its rights to require land, water, or other resource use
  restrictions and Institutional Controls, including enforcement authorities related thereto, under
  CERCLA, RCRA, and any other applicable statute or regulations.
                                IX.    FINANCIAL ASSURANCE
           25.     In order to ensure completion of the Work, SDs shall secure financial assurance,
  initially in the amount of $13,400,000.00 (“Estimated Cost of the Work”), for the benefit of
  EPA. The financial assurance must be one or more of the mechanisms listed below, in a form
  substantially identical to the relevant sample documents available from EPA or under the
  “Financial Assurance - Settlements” category on the Cleanup Enforcement Model Language and
  Sample Documents Database at https://cfpub.epa.gov/compliance/models/, and satisfactory to
  EPA. SDs may use multiple mechanisms if they are limited to surety bonds guaranteeing
  payment, letters of credit, trust funds, and/or insurance policies.
  a.      A surety bond guaranteeing payment and/or performance of the Work that is issued by a
  surety company among those listed as acceptable sureties on federal bonds as set forth in
  Circular 570 of the U.S. Department of the Treasury;
  b.      An irrevocable letter of credit, payable to or at the direction of EPA, that is issued by an
  entity that has the authority to issue letters of credit and whose letter-of-credit operations are
  regulated and examined by a federal or state agency;



                                                   14
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 17 of 43                          PageID #: 30




  c.      A trust fund established for the benefit of EPA that is administered by a trustee that has
  the authority to act as a trustee and whose trust operations are regulated and examined by a
  federal or state agency;
  d.      A policy of insurance that provides EPA with acceptable rights as a beneficiary thereof
  and that is issued by an insurance carrier that has the authority to issue insurance policies in the
  applicable jurisdiction(s) and whose insurance operations are regulated and examined by a
  federal or state agency;
  e.     A demonstration by a SD that it meets the relevant test criteria of ¶ 27, accompanied by a
  standby funding commitment, which obligates the affected SD to pay funds to or at the direction
  of EPA, up to the amount financially assured through the use of this demonstration in the event
  of a Work Takeover; or
  f.       A guarantee to fund or perform the Work executed in favor of EPA by a company: (1)
  that is a direct or indirect parent company of a SD or has a “substantial business relationship” (as
  defined in 40 C.F.R. § 264.141(h)) with a SD; and (2) can demonstrate to EPA’s satisfaction that
  it meets the financial test criteria of ¶ 27.
          26.    SDs shall, within 30 days of the Effective Date, obtain EPA’s approval of the
  form of SDs’ financial assurance. Within 30 days of such approval, SDs shall secure all executed
  and/or otherwise finalized mechanisms or other documents consistent with the EPA-approved
  form of financial assurance and shall submit such mechanisms and documents to Paula V.
  Painter, EPA R4 Program Analyst, to the United States, and to EPA as specified in Section XX
  (Notices and Submissions).
         27.    SDs seeking to provide financial assurance by means of a demonstration or
  guarantee under ¶ 25.e or 25.f, must, within 30 days of the Effective Date:
  a.     Demonstrate that:
                        (1)     the affected SD or guarantor has:
                                 i.      Two of the following three ratios: a ratio of total liabilities
                                         to net worth less than 2.0; a ratio of the sum of net income
                                         plus depreciation, depletion, and amortization to total
                                         liabilities greater than 0.1; and a ratio of current assets to
                                         current liabilities greater than 1.5; and
                                 ii.     Net working capital and tangible net worth each at least six
                                         times the sum of the Estimated Cost of the Work and the
                                         amounts, if any, of other federal, state, or tribal
                                         environmental obligations financially assured through the
                                         use of a financial test or guarantee; and
                                 iii.    Tangible net worth of at least $10 million; and
                                 iv.     Assets located in the United States amounting to at least
                                         90 percent of total assets or at least six times the sum of the
                                         Estimated Cost of the Work and the amounts, if any, of


                                                   15
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 18 of 43                         PageID #: 31




                                         other federal, state, or tribal environmental obligations
                                         financially assured through the use of a financial test or
                                         guarantee; or
                        (2)     The affected SD or guarantor has:
                                 i.      A current rating for its senior unsecured debt of AAA, AA,
                                         A, or BBB as issued by Standard and Poor’s or Aaa, Aa, A
                                         or Baa as issued by Moody’s; and
                                 ii.     Tangible net worth at least six times the sum of the
                                         Estimated Cost of the Work and the amounts, if any, of
                                         other federal, state, or tribal environmental obligations
                                         financially assured through the use of a financial test or
                                         guarantee; and
                                 iii.    Tangible net worth of at least $10 million; and
                                 iv.     Assets located in the United States amounting to at least
                                         90 percent of total assets or at least six times the sum of the
                                         Estimated Cost of the Work and the amounts, if any, of
                                         other federal, state, or tribal environmental obligations
                                         financially assured through the use of a financial test or
                                         guarantee; and
  b.      Submit to EPA for the affected SD or guarantor: (1) a copy of an independent certified
  public accountant’s report of the entity’s financial statements for the latest completed fiscal year,
  which must not express an adverse opinion or disclaimer of opinion; and (2) a letter from its
  chief financial officer and a report from an independent certified public accountant substantially
  identical to the sample letter and reports available from EPA or under the “Financial Assurance -
  Settlements” subject list category on the Cleanup Enforcement Model Language and Sample
  Documents Database at https://cfpub.epa.gov/compliance/models/.
         28.     SDs providing financial assurance by means of a demonstration or guarantee
  under ¶ 25.e or 25.f must also:
  a.      Annually resubmit the documents described in ¶ 27.b within 90 days after the close of the
  affected Respondent's or guarantor's fiscal year;
  b.     Notify EPA within 30 days after the affected Respondent or guarantor determines that it
  no longer satisfies the relevant financial test criteria and requirements set forth in this Section;
  and
  c.      Provide to EPA, within 30 days of EPA’s request, reports of the financial condition of the
  affected Respondent or guarantor in addition to those specified in ¶ 27.b; EPA may make such a
  request at any time based on a belief that the affected Respondent or guarantor may no longer
  meet the financial test requirements of this Section.
        29.    SDs shall diligently monitor the adequacy of the financial assurance. If any SD
  becomes aware of any information indicating that the financial assurance provided under this


                                                   16
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 19 of 43                     PageID #: 32




  Section is inadequate or otherwise no longer satisfies the requirements of this Section, such SD
  shall notify EPA of such information within 7 days. If EPA determines that the financial
  assurance provided under this Section is inadequate or otherwise no longer satisfies the
  requirements of this Section, EPA will notify the affected SD of such determination. SDs shall,
  within 30 days after notifying EPA or receiving notice from EPA under this Paragraph, secure
  and submit to EPA for approval a proposal for a revised or alternative financial assurance
  mechanism that satisfies the requirements of this Section. EPA may extend this deadline for such
  time as is reasonably necessary for the affected SD, in the exercise of due diligence, to secure
  and submit to EPA a proposal for a revised or alternative financial assurance mechanism, not to
  exceed 60 days. SDs shall follow the procedures of ¶ 31 (Modification of Financial Assurance)
  in seeking approval of, and submitting documentation for, the revised or alternative financial
  assurance mechanism. SDs’ inability to secure financial assurance in accordance with this
  Section does not excuse performance of any other obligation under this Settlement.
         30.    Access to Financial Assurance
  a.     If EPA issues a notice of implementation of a Work Takeover under ¶ 66.b, then, in
  accordance with any applicable financial assurance mechanism and/or related standby funding
  commitment, EPA is entitled to: (1) the performance of the Work; and/or (2) require that any
  funds guaranteed be paid in accordance with ¶ 30.d.
  b.      If EPA is notified by the issuer of a financial assurance mechanism that it intends to
  cancel the mechanism, and the affected SD fails to provide an alternative financial assurance
  mechanism in accordance with this Section at least 30 days prior to the cancellation date, the
  funds guaranteed under such mechanism must be paid prior to cancellation in accordance with
  ¶ 30.d.
  c.      If, upon issuance of a notice of implementation of a Work Takeover under ¶ 66.b, either:
  (1) EPA is unable for any reason to promptly secure the resources guaranteed under any
  applicable financial assurance mechanism and/or related standby funding commitment, whether
  in cash or in kind, to continue and complete the Work; or (2) the financial assurance is a
  demonstration or guarantee under ¶ 25.e or 25.f, then EPA is entitled to demand an amount, as
  determined by EPA, sufficient to cover the cost of the remaining Work to be performed. SDs
  shall, within 30 days of such demand, pay the amount demanded as directed by EPA.
  d.      Any amounts required to be paid under this ¶ 30 shall be, as directed by EPA: (i) paid to
  EPA in order to facilitate the completion of the Work by EPA, the State, or by another person; or
  (ii) deposited into an interest-bearing account, established at a duly chartered bank or trust
  company that is insured by the FDIC, in order to facilitate the completion of the Work by another
  person. If payment is made to EPA, EPA may deposit the payment into the EPA Hazardous
  Substance Superfund or into the Olin McIntosh OU2 Special Account within the EPA Hazardous
  Substance Superfund to be retained and used to conduct or finance response actions at or in
  connection with the Site, or to be transferred by EPA to the EPA Hazardous Substance
  Superfund.
  e.    All EPA Work Takeover costs not paid under this ¶ 30 must be reimbursed as Future
  Response Costs under Section X (Payments for Response Costs).



                                                 17
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 20 of 43                        PageID #: 33




          31.    Modification of Amount, Form, or Terms of Financial Assurance. SDs may
  submit, on any anniversary of the Effective Date or at any other time agreed to by the Parties, a
  request to reduce the amount, or change the form or terms, of the financial assurance mechanism.
  Any such request must be submitted to EPA and the State in accordance with ¶ 26, and must
  include an estimate of the cost of the remaining Work, an explanation of the bases for the cost
  calculation, and a description of the proposed changes, if any, to the form or terms of the
  financial assurance. EPA will notify SDs of its decision to approve or disapprove a requested
  reduction or change pursuant to this Paragraph. SDs may reduce the amount of the financial
  assurance mechanism only in accordance with: (a) EPA’s approval; or (b) if there is a dispute,
  the agreement, final administrative decision, or final judicial decision resolving such dispute
  under Section XIII (Dispute Resolution). SDs may change the form or terms of the financial
  assurance mechanism only in accordance with EPA’s approval. Any decision made by EPA on a
  request submitted under this Paragraph to change the form or terms of a financial assurance
  mechanism shall not be subject to challenge by SDs pursuant to the dispute resolution provisions
  of this CD or in any other forum. Within 30 days after receipt of EPA’s approval of, or the
  agreement or decision resolving a dispute relating to, the requested modifications pursuant to this
  Paragraph, SDs shall submit to EPA documentation of the reduced, revised, or alternative
  financial assurance mechanism in accordance with ¶ 26.
          32.     Release, Cancellation, or Discontinuation of Financial Assurance. SDs may
  release, cancel, or discontinue any financial assurance provided under this Section only: (a) if
  EPA issues a Certification of Work Completion under ¶ 4.9 (Certification of Work Completion)
  of the SOW; (b) in accordance with EPA’s approval of such release, cancellation, or
  discontinuation; or (c) if there is a dispute regarding the release, cancellation or discontinuance
  of any financial assurance, in accordance with the agreement, final administrative decision, or
  final judicial decision resolving such dispute under Section XIII (Dispute Resolution).
                        X.      PAYMENTS FOR RESPONSE COSTS
         33.     Payment by SDs for United States Past Response Costs.
  a.      Within 30 days after the Effective Date, SDs shall pay to EPA $490,479.03 in payment
  for Past Response Costs. Payment shall be made in accordance with ¶ 35.a (instructions for past
  response cost payments).
  b.      Deposit of Past Response Costs Payment. The total amount to be paid by Setting
  Defendants pursuant to ¶ 33.a shall be deposited by EPA in the Olin McIntosh OU2 Special
  Account to be retained and used to conduct or finance response actions at or in connection with
  the Site, or to be transferred by EPA to the EPA Hazardous Substance Superfund.
        34.    Payments by SDs for Future Response Costs. SDs shall pay to EPA all Future
  Response Costs not inconsistent with the NCP.
  a.     Periodic Bills. On a periodic basis, EPA will send SDs a bill requiring payment that
  includes a Superfund Cost Recovery Package Imaging and On-Line System (SCORPIOS)
  Report, which includes direct and indirect costs incurred by EPA, its contractors, subcontractors,
  and DOJ. SDs shall make all payments within 30 days after SDs’ receipt of each bill requiring
  payment, except as otherwise provided in ¶ 36, in accordance with ¶ 35.b (instructions for future
  response cost payments).

                                                  18
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 21 of 43                      PageID #: 34




  b.      Deposit of Future Response Costs Payments. The total amount to be paid by SDs
  pursuant to ¶ 34.a (Periodic Bills) shall be deposited by EPA in the Olin McIntosh OU2 Special
  Account to be retained and used to conduct or finance response actions at or in connection with
  the Site, or to be transferred by EPA to the EPA Hazardous Substance Superfund, provided,
  however, that EPA may deposit a Future Response Costs payment directly into the EPA
  Hazardous Substance Superfund if, at the time the payment is received, EPA estimates that the
  Olin McIntosh OU2 Special Account balance is sufficient to address currently anticipated future
  response actions to be conducted or financed by EPA at or in connection with the Site. Any
  decision by EPA to deposit a Future Response Costs payment directly into the EPA Hazardous
  Substance Superfund for this reason shall not be subject to challenge by SDs pursuant to the
  dispute resolution provisions of this CD or in any other forum.
         35.     Payment Instructions for SDs
                 a.      Past Response Costs Payments.
                         (1)    The Financial Litigation Unit (FLU) of the United States
                 Attorney’s Office for the Southern District of Alabama shall provide SDs, in
                 accordance with ¶ 87, with instructions regarding making payments to DOJ on
                 behalf of EPA after the Effective Date. The instructions must include a
                 Consolidated Debt Collection System (CDCS) number to identify payments made
                 under this CD.
                         (2)     For all payments subject to this ¶ 35.a, SDs shall make such
                 payment: by Fedwire Electronic Funds Transfer (EFT) or at https://www.pay.gov
                 to the U.S. DOJ account, in accordance with the instructions provided under
                 ¶ 35.a(1), and including references to the CDCS Number, Site/Spill ID
                 Number 04L0, and DJ Number 90-11-3-11158.
                         (3)    For each payment made under this ¶ 35.a, SDs shall send notices,
                 including references to the CDCS, Site/Spill ID, and DJ numbers, to the United
                 States, EPA, and the EPA Cincinnati Finance Center, all in accordance with ¶ 87.
                 b.       Future Response Costs Payments and Stipulated Penalties Payment
                 Instructions. For all payments subject to this ¶ 35.b, SDs shall make such
                 payments by Fedwire EFT or at https://www.pay.gov in accordance with the
                 instructions below. Each payment shall include a reference to the Site/Spill ID and
                 DJ numbers.

  Fedwire EFT:                   Federal Reserve Bank of New York
                                 ABA: 021030004
                                 Account: 68010727
                                 SWIFT address: FRNYUS33
                                 Field Tag 4200: D 68010727 Environmental Protection Agency


  https://www.pay.gov:           In accordance with instructions to be provided to SDs by EPA
                                   following lodging of the CD.


                                                  19
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 22 of 43                       PageID #: 35




                  c.     Notice of Payment. For each payment made under ¶ 35, SDs shall send
  notices, including references to the CDCS, Site/Spill ID, and DJ numbers, to the United States,
  EPA, and the EPA Cincinnati Finance Center, all in accordance with ¶ 87.
           36.     Contesting Future Response Costs. SDs may submit a Notice of Dispute,
  initiating the procedures of Section XIII (Dispute Resolution), regarding any Future Response
  Costs billed under ¶ 34 (Payments by SDs for Future Response Costs) if they determine that
  EPA has made a mathematical error or included a cost item that is not within the definition of
  Future Response Costs, or if they believe EPA incurred excess costs as a direct result of an EPA
  action that was inconsistent with a specific provision or provisions of the NCP. Such Notice of
  Dispute shall be submitted in writing within 30 days after receipt of the bill and must be sent to
  the United States (if the United States’ accounting is being disputed) pursuant to Section XX
  (Notices and Submissions). Such Notice of Dispute shall specifically identify the contested
  Future Response Costs and the basis for objection. If SDs submit a Notice of Dispute, SDs shall
  within the 30-day period, also as a requirement for initiating the dispute, (a) pay all uncontested
  Future Response Costs to the United States, and (b) establish, in a duly chartered bank or trust
  company, an interest-bearing escrow account that is insured by the Federal Deposit Insurance
  Corporation (FDIC), and remit to that escrow account funds equivalent to the amount of the
  contested Future Response Costs. SDs shall send to the United States, as provided in Section XX
  (Notices and Submissions), a copy of the transmittal letter and check paying the uncontested
  Future Response Costs, and a copy of the correspondence that establishes and funds the escrow
  account, including, but not limited to, information containing the identity of the bank and bank
  account under which the escrow account is established as well as a bank statement showing the
  initial balance of the escrow account. If the United States prevails in the dispute, SDs shall pay
  the sums due (with accrued interest) to the United States within 7 days after the resolution of the
  dispute. If SDs prevail concerning any aspect of the contested costs, SDs shall pay that portion of
  the costs (plus associated accrued interest) for which they did not prevail to the United States
  within 7 days after the resolution of the dispute. SDs shall be disbursed any balance of the
  escrow account. All payments to the United States under this Paragraph shall be made in
  accordance with ¶ 35.b (instructions for future response cost payments). The dispute resolution
  procedures set forth in this Paragraph in conjunction with the procedures set forth in Section XIII
  (Dispute Resolution) shall be the exclusive mechanisms for resolving disputes regarding SDs’
  obligation to reimburse the United States for its Future Response Costs.
          37.     Interest. In the event that any payment for Past Response Costs or for Future
  Response Costs required under this Section is not made by the date required, SDs shall pay
  Interest on the unpaid balance. The Interest on Past Response Costs shall begin to accrue on the
  Effective Date. The Interest on Future Response Costs shall begin to accrue on the date of the
  bill. The Interest shall accrue through the date of SDs’ payment. Payments of Interest made
  under this Paragraph shall be in addition to such other remedies or sanctions available to Plaintiff
  by virtue of SDs’ failure to make timely payments under this Section including, but not limited
  to, payment of stipulated penalties pursuant to Section XIV (Stipulated Penalties).
                      XI.     INDEMNIFICATION AND INSURANCE
         38.     SDs’ Indemnification of the United States



                                                  20
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 23 of 43                       PageID #: 36




  a.       The United States does not assume any liability by entering into this CD or by virtue of
  any designation of SDs as EPA’s authorized representatives under Section 104(e) of CERCLA,
  42 U.S.C. § 9604(e). SDs shall indemnify, save, and hold harmless the United States and its
  officials, agents, employees, contractors, subcontractors, and representatives for or from any and
  all claims or causes of action arising from, or on account of, negligent or other wrongful acts or
  omissions of SDs, their officers, directors, employees, agents, contractors, subcontractors, and
  any persons acting on SDs’ behalf or under their control, in carrying out activities pursuant to
  this CD, including, but not limited to, any claims arising from any designation of SDs as EPA’s
  authorized representatives under Section 104(e) of CERCLA. Further, SDs agree to pay the
  United States all costs it incurs including, but not limited to, attorneys’ fees and other expenses
  of litigation and settlement arising from, or on account of, claims made against the United States
  based on negligent or other wrongful acts or omissions of SDs, their officers, directors,
  employees, agents, contractors, subcontractors, and any persons acting on their behalf or under
  their control, in carrying out activities pursuant to this CD. The United States shall not be held
  out as a party to any contract entered into by or on behalf of SDs in carrying out activities
  pursuant to this CD. Neither SDs nor any such contractor shall be considered an agent of the
  United States.
  b.     The United States shall give SDs notice of any claim for which the United States plans to
  seek indemnification pursuant to this ¶ 38, and shall consult with SDs prior to settling such
  claim.
          39.     SDs covenant not to sue and agree not to assert any claims or causes of action
  against the United States for damages or reimbursement or for set-off of any payments made or
  to be made to the United States, arising from or on account of any contract, agreement, or
  arrangement between any one or more of SDs and any person for performance of work on or
  relating to the Site, including, but not limited to, claims on account of construction delays. In
  addition, SDs shall indemnify, save and hold harmless the United States with respect to any and
  all claims for damages or reimbursement arising from or on account of any contract, agreement,
  or arrangement between any one or more of SDs and any person for performance of Work on or
  relating to the Site, including, but not limited to, claims on account of construction delays.
           40.     Insurance. No later than 15 days before commencing any on-site Work, SDs
  shall secure, and shall maintain until the first anniversary after the RA has been performed in
  accordance with this CD and the Performance Standards have been achieved, commercial
  general liability insurance with limits of liability of $1 million per occurrence, automobile
  liability insurance with limits of liability of $1 million per accident, and umbrella liability
  insurance with limits of liability of $5 million in excess of the required commercial general
  liability and automobile liability limits, naming the United States as an additional insured with
  respect to all liability arising out of the activities performed by or on behalf of SDs pursuant to
  this CD. In addition, for the duration of this CD, SDs shall satisfy, or shall ensure that their
  contractors or subcontractors satisfy, all applicable laws and regulations regarding the provision
  of worker’s compensation insurance for all persons performing the Work on behalf of SDs in
  furtherance of this CD. Prior to commencement of the Work, SDs shall provide to EPA
  certificates of such insurance and a copy of each insurance policy. SDs shall resubmit such
  certificates and copies of policies each year on the anniversary of the Effective Date. If SDs
  demonstrate by evidence satisfactory to EPA that any contractor or subcontractor maintains
  insurance equivalent to that described above, or insurance covering the same risks but in a lesser

                                                  21
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 24 of 43                        PageID #: 37




  amount, then, with respect to that contractor or subcontractor, SDs need provide only that portion
  of the insurance described above that is not maintained by the contractor or subcontractor. SDs
  shall ensure that all submittals to EPA under this Paragraph identify the Olin McIntosh Site in
  McIntosh, Alabama and the civil action number of this case.
                                    XII.    FORCE MAJEURE
           41.     “Force majeure,” for purposes of this CD, is defined as any event arising from
  causes beyond the control of SDs, of any entity controlled by SDs, or of SDs’ contractors that
  delays or prevents the performance of any obligation under this CD despite SDs’ best efforts to
  fulfill the obligation. The requirement that SDs exercise “best efforts to fulfill the obligation”
  includes using best efforts to anticipate any potential force majeure and best efforts to address
  the effects of any potential force majeure (a) as it is occurring and (b) following the potential
  force majeure such that the delay and any adverse effects of the delay are minimized to the
  greatest extent possible. “Force majeure” does not include financial inability to complete the
  Work or a failure to achieve the Performance Standards.
          42.     If any event occurs or has occurred that may delay the performance of any
  obligation under this CD for which SDs intend or may intend to assert a claim of force majeure,
  SDs shall notify EPA’s Project Coordinator orally or, in his or her absence, EPA’s Alternate
  Project Coordinator or, in the event both of EPA’s designated representatives are unavailable, the
  Director of the Superfund & Emergency Management Division, EPA Region 4, within 48 hours
  of when SDs first knew that the event might cause a delay. Within 10 days thereafter, SDs shall
  provide in writing to EPA and the State an explanation and description of the reasons for the
  delay; the anticipated duration of the delay; all actions taken or to be taken to prevent or
  minimize the delay; a schedule for implementation of any measures to be taken to prevent or
  mitigate the delay or the effect of the delay; SDs’ rationale for attributing such delay to a force
  majeure; and a statement as to whether, in the opinion of SDs, such event may cause or
  contribute to an endangerment to public health or welfare, or the environment. SDs shall include
  with any notice all available documentation supporting their claim that the delay was attributable
  to a force majeure. SDs shall be deemed to know of any circumstance of which SDs, any entity
  controlled by SDs, or SDs’ contractors or subcontractors knew or should have known. Failure to
  comply with the above requirements regarding an event shall preclude SDs from asserting any
  claim of force majeure regarding that event, provided, however, that if EPA, despite the late or
  incomplete notice, is able to assess to its satisfaction whether the event is a force majeure under
  ¶ 41 and whether SDs have exercised their best efforts under ¶ 41, EPA may, in its unreviewable
  discretion, excuse in writing SDs’ failure to submit timely or complete notices under this
  Paragraph.
           43.    If EPA agrees that the delay or anticipated delay is attributable to a force majeure,
  the time for performance of the obligations under this CD that are affected by the force majeure
  will be extended by EPA for such time as is necessary to complete those obligations. An
  extension of the time for performance of the obligations affected by the force majeure shall not,
  of itself, extend the time for performance of any other obligation. If EPA does not agree that the
  delay or anticipated delay has been or will be caused by a force majeure, EPA will notify SDs in
  writing of its decision. If EPA agrees that the delay is attributable to a force majeure, EPA will
  notify SDs in writing of the length of the extension, if any, for performance of the obligations
  affected by the force majeure.

                                                   22
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 25 of 43                       PageID #: 38




          44.     If SDs elect to invoke the dispute resolution procedures set forth in Section XIII
  (Dispute Resolution) regarding EPA’s decision, they shall do so no later than 15 days after
  receipt of EPA’s notice. In any such proceeding, SDs shall have the burden of demonstrating by
  a preponderance of the evidence that the delay or anticipated delay has been or will be caused by
  a force majeure, that the duration of the delay or the extension sought was or will be warranted
  under the circumstances, that best efforts were exercised to avoid and mitigate the effects of the
  delay, and that SDs complied with the requirements of ¶¶ 41 and 42. If SDs carry this burden, the
  delay at issue shall be deemed not to be a violation by SDs of the affected obligation of this CD
  identified to EPA and the Court.
         45.    The failure by EPA to timely complete any obligation under the CD or under the
  SOW is not a violation of the CD, provided, however, that if such failure prevents SDs from
  meeting one or more deadlines in the SOW, SDs may seek relief under this Section.
                                XIII. DISPUTE RESOLUTION
          46.    Unless otherwise expressly provided for in this CD, the dispute resolution
  procedures of this Section shall be the exclusive mechanism to resolve disputes under this CD.
  However, the procedures set forth in this Section shall not apply to actions by the United States
  to enforce obligations of SDs that have not been disputed in accordance with this Section.
          47.     A dispute shall be considered to have arisen when one party sends the other
  parties a written Notice of Dispute. Any dispute regarding this CD shall in the first instance be
  the subject of informal negotiations between the parties to the dispute. The period for informal
  negotiations shall not exceed 30 days from the time the dispute arises, unless it is modified by
  written agreement of the parties to the dispute.
         48.     Statements of Position
  a.      In the event that the parties cannot resolve a dispute by informal negotiations under the
  preceding Paragraph, then the position advanced by EPA shall be considered binding unless,
  within 10 days after the conclusion of the informal negotiation period, SDs invoke the formal
  dispute resolution procedures of this Section by serving on the United States a written Statement
  of Position on the matter in dispute, including, but not limited to, any factual data, analysis, or
  opinion supporting that position and any supporting documentation relied upon by SDs. The
  Statement of Position shall specify SDs’ position as to whether formal dispute resolution should
  proceed under ¶ 49 (Record Review) or 50.
  b.      Within 30 days after receipt of SDs’ Statement of Position, EPA will serve on SDs its
  Statement of Position, including, but not limited to, any factual data, analysis, or opinion
  supporting that position and all supporting documentation relied upon by EPA. EPA’s Statement
  of Position shall include a statement as to whether formal dispute resolution should proceed
  under ¶ 49 (Record Review) or 50. Within 10 days after receipt of EPA’s Statement of Position,
  SDs may submit a Reply.
  c.      If there is disagreement between EPA and SDs as to whether dispute resolution should
  proceed under ¶ 49 (Record Review) or 50, the parties to the dispute shall follow the procedures
  set forth in the Paragraph determined by EPA to be applicable. However, if SDs ultimately



                                                  23
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 26 of 43                          PageID #: 39




  appeal to the Court to resolve the dispute, the Court shall determine which Paragraph is
  applicable in accordance with the standards of applicability set forth in ¶¶ 49 and 50.
          49.     Record Review. Formal dispute resolution for disputes pertaining to the selection
  or adequacy of any response action and all other disputes that are accorded review on the
  administrative record under applicable principles of administrative law shall be conducted
  pursuant to the procedures set forth in this Paragraph. For purposes of this Paragraph, the
  adequacy of any response action includes, without limitation, the adequacy or appropriateness of
  plans, procedures to implement plans, or any other items requiring approval by EPA under this
  CD, and the adequacy of the performance of response actions taken pursuant to this CD. SDs
  shall not challenge, using the dispute resolution procedures under Section XIV, or judicially,
  EPA’s remedial action selection embodied in the ROD.
  a.      An administrative record of the dispute shall be maintained by EPA and shall contain all
  statements of position, including supporting documentation, submitted pursuant to this Section.
  Where appropriate, EPA may allow submission of supplemental statements of position by the
  parties to the dispute.
  b.      The Director of the Superfund & Emergency Management Division, EPA Region 4, will
  issue a final administrative decision resolving the dispute based on the administrative record
  described in ¶ 49.a. This decision shall be binding upon SDs, subject only to the right to seek
  judicial review pursuant to ¶¶ 49.c and 49.d.
  c.      Any administrative decision made by EPA pursuant to ¶ 49.b shall be reviewable by this
  Court, provided that a motion for judicial review of the decision is filed by SDs with the Court
  and served on all Parties within 10 days after receipt of EPA’s decision. The motion shall include
  a description of the matter in dispute, the efforts made by the parties to resolve it, the relief
  requested, and the schedule, if any, within which the dispute must be resolved to ensure orderly
  implementation of this CD. The United States may file a response to SDs’ motion.
  d.      In proceedings on any dispute governed by this Paragraph, SDs shall have the burden of
  demonstrating that the decision of the Superfund & Emergency Management Division Director is
  arbitrary and capricious or otherwise not in accordance with law. Judicial review of EPA’s
  decision shall be on the administrative record compiled pursuant to ¶ 49.a.
         50.    Formal dispute resolution for disputes that neither pertain to the selection or
  adequacy of any response action nor are otherwise accorded review on the administrative record
  under applicable principles of administrative law, shall be governed by this Paragraph.
  a.      The Director of the Superfund & Emergency Management Division, EPA Region 4, will
  issue a final decision resolving the dispute based on the statements of position and reply, if any,
  served under ¶ 48. The Superfund & Emergency Management Division Director’s decision shall
  be binding on SDs unless, within 10 days after receipt of the decision, SDs file with the Court
  and serve on the parties a motion for judicial review of the decision setting forth the matter in
  dispute, the efforts made by the parties to resolve it, the relief requested, and the schedule, if any,
  within which the dispute must be resolved to ensure orderly implementation of the CD. The
  United States may file a response to SDs’ motion.




                                                    24
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 27 of 43                        PageID #: 40




  b.     Notwithstanding ¶ M (CERCLA § 113(j) record review of ROD and Work) of Section I
  (Background), judicial review of any dispute governed by this Paragraph shall be governed by
  applicable principles of law.
          51.    The invocation of formal dispute resolution procedures under this Section does
  not extend, postpone, or affect in any way any obligation of SDs under this CD, except as
  provided in ¶ 36 (Contesting Future Response Costs), as agreed by EPA, or as determined by the
  Court. Stipulated penalties with respect to the disputed matter shall continue to accrue, but
  payment shall be stayed pending resolution of the dispute, as provided in ¶ 59. Notwithstanding
  the stay of payment, stipulated penalties shall accrue from the first day of noncompliance with
  any applicable provision of this CD. In the event that SDs do not prevail on the disputed issue,
  stipulated penalties shall be assessed and paid as provided in Section XIV (Stipulated Penalties).
                               XIV. STIPULATED PENALTIES
           52.    SDs shall be liable to the United States for stipulated penalties in the amounts set
  forth in ¶¶ 53.a and 54 for failure to comply with the obligations specified in ¶¶ 53.b and 54,
  unless excused under Section XII (Force Majeure). “Comply” as used in the previous sentence
  includes compliance by SDs with all applicable requirements of this CD, within the deadlines
  established under this CD and/or the SOW. If an initially submitted or resubmitted deliverable
  contains a material defect, and the deliverable is disapproved or modified by EPA under ¶ 6.6 (a)
  (Initial Submissions) or 6.6(b) (Resubmissions) of the SOW due to such material defect, then the
  material defect shall constitute a lack of compliance for purposes of this Paragraph.
         53.    Stipulated Penalty Amounts - Payments, Financial Assurance, Major
  Deliverables, and Other Milestones
  a.    The following stipulated penalties shall accrue per violation per day for any
  noncompliance identified in ¶ 53.b:
                       Period of Noncompliance         Penalty Per Violation Per Day
                         1st through 14th day                     $1,000
                        15th through 30th day                     $3,000
                         31st day and beyond                      $4,000
  b.     Obligations
                      (1)    Payment of any amount due under Section X (Payments for
                Response Costs).
                       (2)    Establishment and maintenance of financial assurance in
                accordance with Section IX (Financial Assurance).
                      (3)    Establishment of an escrow account to hold any disputed Future
                Response Costs under ¶ 36(Contesting Future Response Costs).
                        (4)    Execution and recording of Proprietary Controls under ¶ 19.




                                                  25
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 28 of 43                         PageID #: 41




          54.     Stipulated Penalty Amounts – Other Deliverables. The following stipulated
  penalties shall accrue per violation per day for failure to submit timely or adequate deliverables
  pursuant to the CD and/or the SOW other than those specified in Paragraph 53.b:
                       Period of Noncompliance          Penalty Per Violation Per Day
                         1st through 14th day                       $500
                        15th through 30th day                      $2,000
                         31st day and beyond                       $3,000
         55.     In the event that EPA assumes performance of a portion or all of the Work
  pursuant to ¶ 66 (Work Takeover), SDs shall be liable for a stipulated penalty in the amount of
  $250,000.00. Stipulated penalties under this Paragraph are in addition to the remedies available
  under ¶¶ 30 (Access to Financial Assurance) and 66 (Work Takeover).
          56.     All penalties shall begin to accrue on the day after the complete performance is
  due or the day a violation occurs and shall continue to accrue through the final day of the
  correction of the noncompliance or completion of the activity. However, stipulated penalties
  shall not accrue: (a) with respect to a deficient submission under ¶ 6.6 (Approval of
  Deliverables) of the SOW, during the period, if any, beginning on the 31st day after EPA’s
  receipt of such submission until the date that EPA notifies SDs of any deficiency; (b) with
  respect to a decision by the Director of the Superfund & Emergency Management Division, EPA
  Region 4, under ¶ 49.b or 50.a of Section XIII (Dispute Resolution), during the period, if any,
  beginning on the 21st day after the date that SDs’ reply to EPA’s Statement of Position is
  received until the date that the Director issues a final decision regarding such dispute; or (c) with
  respect to judicial review by this Court of any dispute under Section XIII (Dispute Resolution),
  during the period, if any, beginning on the 31st day after the Court’s receipt of the final
  submission regarding the dispute until the date that the Court issues a final decision regarding
  such dispute. Nothing in this CD shall prevent the simultaneous accrual of separate penalties for
  separate violations of this CD.
          57.     Following EPA’s determination that SDs have failed to comply with a
  requirement of this CD, EPA may give SDs written notification of the same and describe the
  noncompliance. EPA may send SDs a written demand for payment of the penalties. However,
  penalties shall accrue as provided in the preceding Paragraph regardless of whether EPA has
  notified SDs of a violation.
          58.     All penalties accruing under this Section shall be due and payable to the United
  States within 30 days after SDs’ receipt from EPA of a demand for payment of the penalties,
  unless SDs invoke the Dispute Resolution procedures under Section XIII (Dispute Resolution)
  within the 30-day period. All payments to the United States under this Section shall indicate that
  the payment is for stipulated penalties and shall be made in accordance with ¶ 35.b (instructions
  for future response cost payments).
          59.    Penalties shall continue to accrue as provided in ¶ 56 during any dispute
  resolution period, but need not be paid until the following:
  a.     If the dispute is resolved by agreement of the parties or by a decision of EPA that is not
  appealed to this Court, accrued penalties determined to be owed shall be paid to EPA within 15
  days after the agreement or the receipt of EPA’s decision or order;

                                                   26
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 29 of 43                         PageID #: 42




  b.      If the dispute is appealed to this Court and the United States prevails in whole or in part,
  SDs shall pay all accrued penalties determined by the Court to be owed to EPA within 60 days
  after receipt of the Court’s decision or order, except as provided in ¶ 59.c;
  c.      If the District Court’s decision is appealed by any Party, SDs shall pay all accrued
  penalties determined by the District Court to be owed to the United States into an interest-
  bearing escrow account, established at a duly chartered bank or trust company that is insured by
  the FDIC, within 60 days after receipt of the Court’s decision or order. Penalties shall be paid
  into this account as they continue to accrue, at least every 60 days. Within 15 days after receipt
  of the final appellate court decision, the escrow agent shall pay the balance of the account to
  EPA or to SDs to the extent that they prevail.
          60.     If SDs fail to pay stipulated penalties when due, SDs shall pay Interest on the
  unpaid stipulated penalties as follows: (a) if SDs have timely invoked dispute resolution such
  that the obligation to pay stipulated penalties has been stayed pending the outcome of dispute
  resolution, Interest shall accrue from the date stipulated penalties are due pursuant to ¶ 59 until
  the date of payment; and (b) if SDs fail to timely invoke dispute resolution, Interest shall accrue
  from the date of demand under ¶ 58 until the date of payment. If SDs fail to pay stipulated
  penalties and Interest when due, the United States [or the State] may institute proceedings to
  collect the penalties and Interest.
          61.    The payment of penalties and Interest, if any, shall not alter in any way SDs’
  obligation to complete the performance of the Work required under this CD.
          62.     Nothing in this CD shall be construed as prohibiting, altering, or in any way
  limiting the ability of the United States [or the State] to seek any other remedies or sanctions
  available by virtue of SDs’ violation of this CD or of the statutes and regulations upon which it is
  based, including, but not limited to, penalties pursuant to Section 122(l) of CERCLA, 42 U.S.C.
  § 9622(l), provided, however, that the United States shall not seek civil penalties pursuant to
  Section 122(l) of CERCLA for any violation for which a stipulated penalty is provided in this
  CD, except in the case of a willful violation of this CD.
         63.    Notwithstanding any other provision of this Section, the United States may, in its
  unreviewable discretion, waive any portion of stipulated penalties that have accrued pursuant to
  this CD.
                             XV.     COVENANTS BY PLAINTIFF
          64.    Covenants for SDs by United States. Except as provided in ¶ 65 (General
  Reservations of Rights), the United States covenants not to sue or to take administrative action
  against SDs pursuant to Sections 106 and 107(a) of CERCLA for the Work, Past Response
  Costs, and Future Response Costs. These covenants shall take effect upon the Effective Date.
  These covenants are conditioned upon the satisfactory performance by SDs of their obligations
  under this CD. These covenants extend only to SDs and do not extend to any other person.
         65.      General Reservations of Rights. The United States reserves, and this CD is
  without prejudice to, all rights against SDs with respect to all matters not expressly included
  within Plaintiff’s covenants. Notwithstanding any other provision of this CD, the United States
  reserves all rights against SDs, with respect to:


                                                   27
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 30 of 43                           PageID #: 43




  a.      liability for failure by SDs to meet a requirement of this CD;
  b.    liability arising from the past, present, or future disposal, release, or threat of release of
  Waste Material outside of the Site;
  c.      liability based on the ownership of the Site by SDs when such ownership commences
  after signature of this CD by SDs;
  d.      liability based on the operation of the Site by SDs when such operation commences after
  signature of this CD by SDs and does not arise solely from SDs’ performance of the Work;
  e.      liability based on SDs’ transportation, treatment, storage, or disposal, or arrangement for
  transportation, treatment, storage, or disposal of Waste Material at or in connection with the Site,
  other than as provided in the ROD, the Work, or otherwise ordered by EPA, after signature of
  this CD by SDs;
  f.      liability for damages for injury to, destruction of, or loss of natural resources, and for the
  costs of any natural resource damage assessments;
  g.      criminal liability;
  h.    liability for violations of federal or state law that occur during or after implementation of
  the Work;
  i.     liability, prior to achievement of Performance Standards, for additional response actions
  that EPA determines are necessary to achieve and maintain Performance Standards or to carry
  out and maintain the effectiveness of the remedy set forth in the ROD, but that cannot be
  required pursuant to ¶ 13 (Modification of SOW or Related Deliverables);
  j.     liability for additional operable units at the Site or the final response action; and
  k.      liability for costs that the United States will incur regarding the Site but that are not
  within the definition of Future Response Costs.
          66.     Work Takeover
  a.      In the event EPA determines that SDs: (1) have ceased implementation of any portion of
  the Work; (2) are seriously or repeatedly deficient or late in their performance of the Work; or
  (3) are implementing the Work in a manner that may cause an endangerment to human health or
  the environment, EPA may issue a written notice (“Work Takeover Notice”) to SDs. Any Work
  Takeover Notice issued by EPA will specify the grounds upon which such notice was issued and
  will provide SDs a period of 15 days within which to remedy the circumstances giving rise to
  EPA’s issuance of such notice.
  b.     If, after expiration of the 15-day notice period specified in ¶ 66.a, SDs have not remedied
  to EPA’s satisfaction the circumstances giving rise to EPA’s issuance of the relevant Work
  Takeover Notice, EPA may at any time thereafter assume the performance of all or any
  portion(s) of the Work as EPA deems necessary (“Work Takeover”). EPA will notify SDs in
  writing (which writing may be electronic) if EPA determines that implementation of a Work
  Takeover is warranted under this ¶ 66.b. Funding of Work Takeover costs is addressed under
  ¶ 30 (Access to Financial Assurance).

                                                    28
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 31 of 43                        PageID #: 44




  c.      SDs may invoke the procedures set forth in ¶ 49 (Record Review), to dispute EPA’s
  implementation of a Work Takeover under ¶ 66.b. However, notwithstanding SDs’ invocation of
  such dispute resolution procedures, and during the pendency of any such dispute, EPA may in its
  sole discretion commence and continue a Work Takeover under ¶ 66.b until the earlier of (1) the
  date that SDs remedy, to EPA’s satisfaction, the circumstances giving rise to EPA’s issuance of
  the relevant Work Takeover Notice, or (2) the date that a final decision is rendered in accordance
  with ¶ 49 (Record Review) requiring EPA to terminate such Work Takeover.
          67.    Notwithstanding any other provision of this CD, the United States retains all
  authority and reserves all rights to take any and all response actions authorized by law.
                                  XVI. COVENANTS BY SDs
         68.     Covenants by SDs. Subject to the reservations in ¶ 70, SDs covenant not to sue
  and agree not to assert any claims or causes of action against the United States with respect to the
  Work, past response actions regarding the Site, Past Response Costs, Future Response Costs and
  this CD, including, but not limited to:
  a.     any direct or indirect claim for reimbursement from the EPA Hazardous Substance
  Superfund through CERCLA §§ 106(b)(2), 107, 111, 112 or 113, or any other provision of law;
  b.      any claims under CERCLA §§ 107 or 113, RCRA Section 7002(a), 42 U.S.C. § 6972(a),
  or state law regarding the Work, past response actions regarding the Site Past Response Costs,
  Future Response Costs, and this CD; or
  c.     any claims arising out of response actions at or in connection with the Site, including any
  claim under the United States Constitution, the Alabama Constitution, the Tucker Act, 28 U.S.C.
  § 1491, the Equal Access to Justice Act, 28 U.S.C. § 2412, or at common law.
          69.      Except as provided in ¶¶ 72 (Waiver of Claims by SDs) and 78 (Res Judicata and
  Other Defenses), the covenants in this Section shall not apply if the United States brings a cause
  of action or issues an order pursuant to any of the reservations in Section XV (Covenants by
  Plaintiff), other than in ¶¶ 65.a (claims for failure to meet a requirement of the CD), 65.g
  (criminal liability), and 65.h (violations of federal/state law during or after implementation of the
  Work), but only to the extent that SDs’ claims arise from the same response action, response
  costs, or damages that the United States is seeking pursuant to the applicable reservation.
          70.      SDs reserve, and this CD is without prejudice to, claims against the United States,
  subject to the provisions of Chapter 171 of Title 28 of the United States Code, and brought
  pursuant to any statute other than CERCLA or RCRA and for which the waiver of sovereign
  immunity is found in a statute other than CERCLA or RCRA, for money damages for injury or
  loss of property or personal injury or death caused by the negligent or wrongful act or omission
  of any employee of the United States, as that term is defined in 28 U.S.C. § 2671, while acting
  within the scope of his or her office or employment under circumstances where the United
  States, if a private person, would be liable to the claimant in accordance with the law of the place
  where the act or omission occurred. However, the foregoing shall not include any claim based on
  EPA’s selection of response actions, or the oversight or approval of SDs’ deliverables or
  activities.



                                                   29
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 32 of 43                         PageID #: 45




         71.     Nothing in this CD shall be deemed to constitute approval or preauthorization of a
  claim within the meaning of Section 111 of CERCLA, 42 U.S.C. § 9611, or 40 C.F.R.
  § 300.700(d).
         72.     Waiver of Claims by SDs
  a.      SDs agree not to assert any claims and to waive all claims or causes of action (including
  but not limited to claims or causes of action under Sections 107(a) and 113 of CERCLA) that
  they may have:
                        (1)     De Micromis Waiver. For all matters relating to the Site against
                any person where the person’s liability to SDs with respect to the Site is based
                solely on having arranged for disposal or treatment, or for transport for disposal or
                treatment, of hazardous substances at the Site, or having accepted for transport for
                disposal or treatment of hazardous substances at the Site, if all or part of the
                disposal, treatment, or transport occurred before April 1, 2001, and the total
                amount of material containing hazardous substances contributed by such person to
                the Site was less than 110 gallons of liquid materials or 200 pounds of solid
                materials.
  b.     Exceptions to Waiver
                        (1)     The waiver under this ¶ 72 shall not apply with respect to any
                defense, claim, or cause of action that a SD may have against any person otherwise
                covered by such waiver if such person asserts a claim or cause of action relating to
                the Site against such SD.
                        (2)     The waiver under ¶ 72.a(1) (De Micromis Waiver) shall not apply
                to any claim or cause of action against any person otherwise covered by such
                waiver if EPA determines that: (i) the materials containing hazardous substances
                contributed to the Site by such person contributed significantly or could contribute
                significantly, either individually or in the aggregate, to the cost of the response
                action or natural resource restoration at the Site; or (ii) such person has failed to
                comply with any information request or administrative subpoena issued pursuant
                to Section 104(e) or 122(e)(3)(B) of CERCLA, 42 U.S.C. § 9604(e) or
                9622(e)(3)(B), or Section 3007 of RCRA, 42 U.S.C. § 6927, or has impeded or is
                impeding, through action or inaction, the performance of a response action or
                natural resource restoration with respect to the Site; or if (iii) such person has been
                convicted of a criminal violation for the conduct to which the waiver would apply
                and that conviction has not been vitiated on appeal or otherwise.
                   XVII. EFFECT OF SETTLEMENT CONTRIBUTION
         73.     Except as provided in ¶ 72 (Waiver of Claims by SDs), nothing in this CD shall
  be construed to create any rights in, or grant any cause of action to, any person not a Party to this
  CD. Except as provided in Section XVI (Covenants by SDs), each of the Parties expressly
  reserves any and all rights (including, but not limited to, pursuant to Section 113 of CERCLA,
  42 U.S.C. § 9613), defenses, claims, demands, and causes of action that each Party may have
  with respect to any matter, transaction, or occurrence relating in any way to the Site against any


                                                   30
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 33 of 43                         PageID #: 46




  person not a Party hereto. Nothing in this CD diminishes the right of the United States, pursuant
  to Section 113(f)(2) and (3) of CERCLA, 42 U.S.C. § 9613(f)(2)-(3), to pursue any such persons
  to obtain additional response costs or response action and to enter into settlements that give rise
  to contribution protection pursuant to Section 113(f)(2).
          74.     The Parties agree, and by entering this CD this Court finds, that this CD
  constitutes a judicially-approved settlement pursuant to which each SD has, as of the Effective
  Date, resolved liability to the United States within the meaning of Section 113(f)(2) of CERCLA,
  42 U.S.C. § 9613(f)(2), and is entitled, as of the Effective Date, to protection from contribution
  actions or claims as provided by Section 113(f)(2) of CERCLA, or as may be otherwise provided
  by law, for the “matters addressed” in this CD. The “matters addressed” in this CD are the Work,
  Past Response Costs, and Future Response Costs.
         75.      The Parties further agree, and by entering this CD this Court finds, that the
  complaint filed by the United States in this action is a civil action within the meaning of
  Section 113(f)(1) of CERCLA, 42 U.S.C. § 9613(f)(1), and that this CD constitutes a judicially-
  approved settlement pursuant to which each Settling Defendant has, as of the Effective Date,
  resolved liability to the United States within the meaning of Section 113(f)(3)(B) of CERCLA,
  42 U.S.C. § 9613(f)(3)(B).
           76.   Each SD shall, with respect to any suit or claim brought by it for matters related
  to this CD, notify the United States in writing no later than 60 days prior to the initiation of such
  suit or claim.
          77.     Each SD shall, with respect to any suit or claim brought against it for matters
  related to this CD, notify in writing the United States within 10 days after service of the
  complaint on such SD. In addition, each SD shall notify the United States within 10 days after
  service or receipt of any Motion for Summary Judgment and within 10 days after receipt of any
  order from a court setting a case for trial.
          78.     Res Judicata and Other Defenses. In any subsequent administrative or judicial
  proceeding initiated by the United States for injunctive relief, recovery of response costs, or
  other appropriate relief relating to the Site, SDs shall not assert, and may not maintain, any
  defense or claim based upon the principles of waiver, res judicata, collateral estoppel, issue
  preclusion, claim-splitting, or other defenses based upon any contention that the claims raised by
  the United States in the subsequent proceeding were or should have been brought in the instant
  case; provided, however, that nothing in this Paragraph affects the enforceability of the
  covenants not to sue set forth in Section XV (Covenants by Plaintiff).
                          XVIII.          ACCESS TO INFORMATION
          79.      SDs shall provide to EPA, upon request, copies of all records, reports, documents,
  and other information (including records, reports, documents, and other information in electronic
  form) (hereinafter referred to as “Records”) within SDs’ possession or control or that of their
  contractors or agents relating to activities at the Site or to the implementation of this CD,
  including, but not limited to, sampling, analysis, chain of custody records, manifests, trucking
  logs, receipts, reports, sample traffic routing, correspondence, or other documents or information
  regarding the Work. SDs shall also make available to EPA, for purposes of investigation,


                                                   31
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 34 of 43                         PageID #: 47




  information gathering, or testimony, their employees, agents, or representatives with knowledge
  of relevant facts concerning the performance of the Work.
         80.     Privileged and Protected Claims
  a.      SDs may assert that all or part of a Record requested by Plaintiff is privileged or
  protected as provided under federal law, in lieu of providing the Record, provided SDs comply
  with ¶ 80.b, and except as provided in ¶ 80.c.
  b.      If SDs assert a claim of privilege or protection, they shall provide Plaintiff with the
  following information regarding such Record: its title; its date; the name, title, affiliation (e.g.,
  company or firm), and address of the author, of each addressee, and of each recipient; a
  description of the Record’s contents; and the privilege or protection asserted. If a claim of
  privilege or protection applies only to a portion of a Record, SDs shall provide the Record to
  Plaintiff in redacted form to mask the privileged or protected portion only. SDs shall retain all
  Records that they claim to be privileged or protected until Plaintiff has had a reasonable
  opportunity to dispute the privilege or protection claim and any such dispute has been resolved in
  the SDs’ favor.
  c.      SDs may make no claim of privilege or protection regarding: (1) any data regarding the
  Site, including, but not limited to, all sampling, analytical, monitoring, hydrogeologic, scientific,
  chemical, radiological or engineering data, or the portion of any other Record that evidences
  conditions at or around the Site; or (2) the portion of any Record that SDs are required to create
  or generate pursuant to this CD.
          81.     Business Confidential Claims. SDs may assert that all or part of a Record
  provided to Plaintiff under this Section or Section XIX (Retention of Records) is business
  confidential to the extent permitted by and in accordance with Section 104(e)(7) of CERCLA,
  42 U.S.C. § 9604(e)(7), and 40 C.F.R. § 2.203(b). SDs shall segregate and clearly identify all
  Records or parts thereof submitted under this CD for which SDs assert business confidentiality
  claims. Records that SDs claim to be confidential business information will be afforded the
  protection specified in 40 C.F.R. Part 2, Subpart B. If no claim of confidentiality accompanies
  Records when they are submitted to EPA, or if EPA has notified SDs that the Records are not
  confidential under the standards of Section 104(e)(7) of CERCLA or 40 C.F.R. Part 2,
  Subpart B, the public may be given access to such Records without further notice to SDs.
          82.    If relevant to the proceeding, the Parties agree that validated sampling or
  monitoring data generated in accordance with the SOW and reviewed and approved by EPA
  shall be admissible as evidence, without objection, in any proceeding under this CD.
         83.     Notwithstanding any provision of this CD, Plaintiff retains all of its information
  gathering and inspection authorities and rights, including enforcement actions related thereto,
  under CERCLA, RCRA, and any other applicable statutes or regulations.
                               XIX. RETENTION OF RECORDS
          84.     Until 10 years after EPA’s Certification of Work Completion under ¶ 4.9
  (Certification of Work Completion) of the SOW, each SD shall preserve and retain all non-
  identical copies of Records (including Records in electronic form) now in its possession or
  control or that come into its possession or control that relate in any manner to its liability under

                                                   32
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 35 of 43                         PageID #: 48




  CERCLA with respect to the Site, provided, however, that SDs who are potentially liable as
  owners or operators of the Site must retain, in addition, all Records that relate to the liability of
  any other person under CERCLA with respect to the Site. Each SD must also retain, and instruct
  its contractors and agents to preserve, for the same period of time specified above all non-
  identical copies of the last draft or final version of any Records (including Records in electronic
  form) now in its possession or control or that come into its possession or control that relate in
  any manner to the performance of the Work, provided, however, that each SD (and its
  contractors and agents) must retain, in addition, copies of all data generated during the
  performance of the Work and not contained in the aforementioned Records required to be
  retained. Each of the above record retention requirements shall apply regardless of any corporate
  retention policy to the contrary.
          85.      At the conclusion of this record retention period, SDs shall notify the United
  States at least 90 days prior to the destruction of any such Records, and, upon request by the
  United States, and except as provided in ¶ 80 (Privileged and Protected Claims), SDs shall
  deliver any such Records to EPA.
          86.     Each SD certifies individually that, to the best of its knowledge and belief, after
  thorough inquiry, it has not altered, mutilated, discarded, destroyed, or otherwise disposed of any
  Records (other than identical copies) relating to its potential liability regarding the Site since
  notification of potential liability by the United States or the State and that it has fully complied
  with any and all EPA and State requests for information regarding the Site pursuant to
  Sections 104(e) and 122(e)(3)(B) of CERCLA, 42 U.S.C. §§ 9604(e) and 9622(e)(3)(B), and
  Section 3007 of RCRA, 42 U.S.C. § 6927, and state law.
                             XX.    NOTICES AND SUBMISSIONS
          87.     All approvals, consents, deliverables, modifications, notices, notifications,
  objections, proposals, reports, and requests specified in this CD must be in writing unless
  otherwise specified. Whenever, under this CD, notice is required to be given, or a report or other
  document is required to be sent, by one Party to another, it must be directed to the person(s)
  specified below at the address(es) specified below. Any Party may change the person and/or
  address applicable to it by providing notice of such change to all Parties. All notices under this
  Section are effective upon receipt, unless otherwise specified. Notices required to be sent to
  EPA, and not to the United States, should not be sent to the DOJ. Except as otherwise provided,
  notice to a Party by email (if that option is provided below) or by regular mail in accordance with
  this Section satisfies any notice requirement of the CD regarding such Party.

    As to the United States:
                                           EES Case Management Unit
                                           U.S. Department of Justice
                                           Environment and Natural Resources Division
                                           P.O. Box 7611
                                           Washington, D.C. 20044-7611
                                           eescdcopy.enrd@usdoj.gov
                                           Re: DJ # 90-11-3-11158



                                                   33
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 36 of 43          PageID #: 49




    As to EPA:                     Director, Superfund & Emergency Management
                                   Division
                                   U.S. Environmental Protection Agency
                                   Region 4
                                   61 Forsyth Street, SW
                                   Atlanta, GA 30303

    and:                           Beth Walden
                                   EPA Project Coordinator
                                   U.S. Environmental Protection Agency
                                   Region 4
                                   61 Forsyth Street, SW
                                   Atlanta, GA 30303
                                   Walden.beth@epa.gov
                                   303-562-8814


                                   Lisa Ellis
                                   Office of Regional Counsel
                                   U.S. Environmental Protection Agency
                                   61 Forsyth Street, SW
                                   Atlanta, GA 30303
                                   Ellis.lisa@epa.gov

    As to the Regional 4 Program   Paula V. Painter
    Analyst:                       U.S. Environmental Protection Agency Region 4
                                   61 Forsyth Street, SW
                                   Atlanta, GA 30303
                                   Painter.paula@epa.gov
                                   404-562-8887
    At to EPA Cincinnati Finance   EPA Cincinnati Finance Center
    Center:                        26 W. Martin Luther King Drive
                                   Cincinnati, Ohio 45268
                                   cinwd_acctsreceivable@epa.gov




                                         34
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 37 of 43                       PageID #: 50




    As to SD Olin:                         Keith D. Roberts
                                           Olin Corporation
                                           3855 North Ocoee Street, Suite 200
                                           Cleveland, TN 37312
                                           kdroberts@olin.com
                                           423-336-4388

                                           Carrie A. Hunt
                                           Olin Corporation
                                           3855 North Ocoee Street, Suite 200
                                           Cleveland, TN 37312
                                           cahunt@olin.com
                                           423-336-4308


  As to SD BASF                            Stephen Havlik

                                           BASF Corporation
                                           227 Oak Ridge Parkway
                                           Toms River, NJ 08755
                                           Steve.havlik@basf.com
                                           973-245-5271

                                           Linda Brenneman
                                          Associate General Counsel, Environment
                                          BASF Corporation
                                          100 Park Avenue
                                          Florham Park, NJ 07932
                                          Linda.brenneman@basf.com
                                          973-245-7781


                           XXI. RETENTION OF JURISDICTION
          88.     This Court retains jurisdiction over both the subject matter of this CD and SDs for
  the duration of the performance of the terms and provisions of this CD for the purpose of
  enabling any of the Parties to apply to the Court at any time for such further order, direction, and
  relief as may be necessary or appropriate for the construction or modification of this CD, or to
  effectuate or enforce compliance with its terms, or to resolve disputes in accordance with
  Section XIII (Dispute Resolution).


                                       XXII. APPENDICES
         89.     The following appendices are attached to and incorporated into this CD:



                                                  35
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 38 of 43                         PageID #: 51




         “Appendix A” is the ROD.
         “Appendix B” is the SOW.
         “Appendix C” is the map of the Site.
         “Appendix D” is the description and map of OU2
         “Appendix E” is the draft form for Proprietary Controls.
                                  XXIII.         MODIFICATION
          90.    Except as provided in ¶ 13 (Modification of SOW or Related Deliverables),
  material modifications to this CD, including the SOW, shall be in writing, signed by the United
  States and SDs, and shall be effective upon approval by the Court. Except as provided in ¶ 13,
  non-material modifications to this CD, including the SOW, shall be in writing and shall be
  effective when signed by duly authorized representatives of the United States and SDs. A
  modification to the SOW shall be considered material if it implements a ROD amendment that
  fundamentally alters the basic features of the selected remedy within the meaning of 40 C.F.R.
  § 300.435(c)(2)(ii). Before providing its approval to any material modification to the SOW, the
  United States will provide the State with a reasonable opportunity to review and comment on the
  proposed modification.
         91.     Nothing in this CD shall be deemed to alter the Court’s power to enforce,
  supervise, or approve modifications to this CD.
      XXIV.           LODGING AND OPPORTUNITY FOR PUBLIC COMMENT
          92.     This CD shall be lodged with the Court for at least 30 days for public notice and
  comment in accordance with Section 122(d)(2) of CERCLA, 42 U.S.C. § 9622(d)(2), and
  28 C.F.R. § 50.7. The United States reserves the right to withdraw or withhold its consent if the
  comments regarding the CD disclose facts or considerations that indicate that the CD is
  inappropriate, improper, or inadequate. SDs consent to the entry of this CD without further
  notice.
         93.      If for any reason the Court should decline to approve this CD in the form
  presented, this agreement is voidable at the sole discretion of any Party and the terms of the
  agreement may not be used as evidence in any litigation between the Parties.
                                XXV. SIGNATORIES/SERVICE
          94.      Each undersigned representative of a SD to this CD and the Assistant Attorney
  General for the Environment and Natural Resources Division of the Department of Justice
  certifies that he or she is fully authorized to enter into the terms and conditions of this CD and to
  execute and legally bind such Party to this document.
         95.     Each SD agrees not to oppose entry of this CD by this Court or to challenge any
  provision of this CD unless the United States has notified SDs in writing that it no longer
  supports entry of the CD.



                                                   36
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 39 of 43                     PageID #: 52




          96.     Each SD shall identify, on the attached signature page, the name, address, and
  telephone number of an agent who is authorized to accept service of process by mail on behalf of
  that Party with respect to all matters arising under or relating to this CD. SDs agree to accept
  service in that manner and to waive the formal service requirements set forth in Rule 4 of the
  Federal Rules of Civil Procedure and any applicable local rules of this Court, including, but not
  limited to, service of a summons. SDs need not file an answer to the complaint in this action
  unless or until the Court expressly declines to enter this CD.
                              XXVI.          FINAL JUDGMENT
          97.      This CD and its appendices constitute the final, complete, and exclusive
  agreement and understanding among the Parties regarding the settlement embodied in the CD.
  The Parties acknowledge that there are no representations, agreements, or understandings
  relating to the settlement other than those expressly contained in this CD.
        98.    Upon entry of this CD by the Court, this CD shall constitute a final judgment
  between and among the United States and SDs. The Court enters this judgment as a final
  judgment under Fed. R. Civ. P. 54 and 58.
  SO ORDERED THIS __ DAY OF _______, 20__.


                                       ___________________________________
                                       United States District Judge




                                                 37
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 40 of 43              PageID #: 53




          Signature Page for CD regarding OU2 of the Olin McIntosh Superfund Site




                                  FOR THE UNITED STATES OF AMERICA:


                                  %UXFH6*HOEHU
                                  Deputy Assistant Attorney
                                  U.S. Department of Justice
                                  Environment and Natural Resources Division
                                  Washington, D.C. 20530




       12/7/2020
       ___________                 s/ Peter Krzywicki
       Dated                      PETER KRZYWICKI
                                  Trial Attorney
                                  U.S. Department of Justice
                                  Environment and Natural Resources Division
                                  Environmental Enforcement Section
                                  P.O. Box 7611
                                  Washington, D.C. 20044-7611




                                            38
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 41 of 43                            PageID #: 54




          Signature Page for CD regarding OU2 of the Olin McIntosh Superfund Site

                                                        Digitally signed by CAROL
                                  CAROL                 MONELL
                                                        Date: 2020.09.23 09:46:46
                                  MONELL                -04'00'
                                  _________________________________
                                  Carol Monell, Director
                                  Superfund & Emergency Management Division
                                  U.S. Environmental Protection Agency
                                  Region 4
                                  61 Forsyth St., SW
                                  Atlanta, GA 30303
                                                         Digitally signed by ELISABET ELLIS
                                   ELISABET ELLIS Date: 2020.09.25 12:45:18 -04'00'
                                  _________________________________
                                  Elisabet M. Ellis
                                  Associate Regional Counsel
                                  U.S. Environmental Protection Agency
                                  Region 4
                                  61 Forsyth St., SW
                                  Atlanta, GA 30303




                                             39
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 42 of 43                PageID #: 55




            Signature Page for CD regarding OU2 of the Olin McIntosh Superfund Site



  FOR OLIN CORPORATION               Olin Corporation                       :
                                     [Print name of Settling Defendant]



   07/17/2020                        ___________________________________
  Dated                              Name (print): David M. Share
                                     Title: Vice President, Environmental Remediation
                                     Address: 3855 N Ocoee St., Ste 200, Cleveland, TN 37312



  Agent Authorized to Accept Service Name (print):   ________________________________
  on Behalf of Above-signed Party:   Title:          ________________________________
                                     Company:          CT Corporation System
                                                     ________________________________
                                     Address:          27 N Jackson St., Ste 605
                                                     ________________________________
                                                       Montgomery County
                                                       Montgomery, AL 36104
                                                     ________________________________
                                     Phone:          ________________________________
                                     email:          ________________________________
Case 1:20-cv-00602-WS-MU Document 2-1 Filed 12/17/20 Page 43 of 43   PageID #: 56
